Exhibit 10.1

 

Execution Copy

 

 

ASSET PURCHASE AGREEMENT

 

Dated as of February 14, 2013

 

Among

 

ClearPoint Funding, Inc.

 

as Seller,

 

Descap Mortgage Funding, LLC,

 

as Parent of Seller,

 

Gleacher & Company, Inc.,

 

as the Ultimate Parent of Seller,

 

and

 

Homeward Residential, Inc.

 

as Buyer



 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

DEFINITIONS

 

 

 

 

1.01

Defined Terms

1

 

 

 

1.02

Interpretation

10

 

 

 

ARTICLE II

 

 

 

 

PURCHASE AND DELIVERY OF PURCHASED

 

ASSETS; ASSUMPTION OF ASSUMED LIABILITIES

 

 

 

 

2.01

Delivery of Purchased Assets; Assumption of Assumed Liabilities

10

 

 

 

2.02

Consideration for Purchased Assets

15

 

 

 

2.03

Proration of Expenses

15

 

 

 

2.04

Allocation of Purchase Price

15

 

 

 

ARTICLE III

 

 

 

CLOSING, TRANSFERS AND RELATED ITEMS

 

 

 

 

3.01

Closing and Closing Date

16

 

 

 

3.02

Closing Deliveries By Buyer

16

 

 

 

3.03

Closing Deliveries by Seller

16

 

 

 

3.04

Further Assistance and Assurances

17

 

 

 

3.05

Other Consents

18

 

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

4.01

Disclosure Letter

18

 

i

--------------------------------------------------------------------------------


 

4.02

Representations and Warranties of Seller

19

 

 

 

4.03

Representations and Warranties of Parent

30

 

 

 

4.04

Representations and Warranties of Buyer

30

 

 

 

ARTICLE V

 

 

 

COVENANTS

 

 

 

 

5.01

Conduct of Business

33

 

 

 

5.02

Access; Confidentiality

35

 

 

 

5.03

Transition Services Agreement

37

 

 

 

5.04

Taking of Necessary Action

37

 

 

 

5.05

Disclosure

38

 

 

 

5.06

No Solicitation

38

 

 

 

5.07

Non-Competition Agreement

38

 

 

 

5.08

Non-Solicitation of Employees

39

 

 

 

5.09

Parent Guarantee

39

 

 

 

5.09

Parent Guarantee

39

 

 

 

5.10

Pipeline Loans

39

 

 

 

5.11

Use of Name

40

 

 

 

ARTICLE VI

 

 

 

EMPLOYEE MATTERS

 

 

 

 

6.01

Employees and Service Crediting

40

 

 

 

ARTICLE VII

 

 

 

CONDITIONS TO THE CLOSING

 

 

 

 

7.01

Conditions to Each Party’s Obligation to Effect the Purchase

43

 

ii

--------------------------------------------------------------------------------


 

7.02

Conditions to Obligation of Buyer

44

 

 

 

7.03

Conditions to Obligations of Seller

45

 

 

 

ARTICLE VIII

 

 

 

TERMINATION

 

 

 

 

8.01

Termination

46

 

 

 

8.02

Effect of Termination and Abandonment

46

 

 

 

ARTICLE IX

 

 

 

TAX MATTERS

 

 

 

 

9.01

Tax Matters; Access

47

 

 

 

ARTICLE X

 

 

 

INDEMNIFICATION

 

 

 

 

10.01

Indemnification

49

 

 

 

10.02

Survival Periods

51

 

 

 

10.03

Limitations on Indemnity

51

 

 

 

10.04

Third-Party Claims

52

 

 

 

ARTICLE XI

 

 

 

GENERAL PROVISIONS

 

 

 

 

11.01

Notices

54

 

 

 

11.02

Amendment and Modification; Waiver

55

 

 

 

11.03

Entire Agreement

55

 

 

 

11.04

Fees and Expenses

55

 

 

 

11.05

Third Party Beneficiaries

56

 

iii

--------------------------------------------------------------------------------


 

11.06

Assignment; Binding Effect

56

 

 

 

11.07

Governing Law

56

 

 

 

11.08

Waiver of Jury Trial

56

 

 

 

11.09

Counterparts

56

 

 

 

11.10

Severability

57

 

 

 

11.11

Affiliates of Buyer

57

 

 

 

EXHIBITS

 

 

 

 

Assumption and Assignment Agreement

A

 

 

Escrow Agreement

B

 

 

List of Key Employees

C

 

 

Form of Employment Agreement

D

 

 

List of Severance Benefits

E

 

 

Transition Services Agreement

F

 

 

Form of Legal Opinion

G

 

 

Final Settlement Statement

H

 

 

Bill of Sale

I

 

 

Trademark and Copyright Assignment Agreement

J

 

 

Form of Regulatory Legal Opinion

K

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 14, 2013,
among Gleacher & Company, Inc., a Delaware corporation (“Parent”), Descap
Mortgage Funding, LLC, a Delaware limited liability company and wholly-owned
subsidiary of Parent (“Holdco”), ClearPoint Funding, Inc., a Delaware
corporation and a wholly-owned subsidiary of Holdco (“Seller”), and Homeward
Residential, Inc., a Delaware corporation (“Buyer”).

 

RECITALS

 

A.                                    Parent is the beneficial owner of all of
the membership interests of Holdco.

 

B.                                    Holdco is the beneficial owner of all of
the outstanding capital stock of Seller.

 

C.                                    Seller is engaged in the Business.

 

D.                                    On the terms and subject to the conditions
set forth herein, Seller desires to sell, or cause the sale of, and Buyer
desires to purchase, substantially all of the assets of Seller that are used in
connection with the Business, other than the Excluded Assets.

 

E.                                     In connection with the acquisition
substantially all of the assets of Seller that are used in connection with the
Business, Buyer agrees, on the terms and subject to the conditions set forth
herein, to assume certain liabilities and obligations of Seller.

 

F.                                      Buyer and each of the Key Employees
shall enter into an employment agreement as a condition to the purchase.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

1.01                        Defined Terms.  The following terms are used in this
Agreement with the meanings set forth below:

 

“Action” means any action, suit, arbitration or proceeding by or before any
court, Regulatory Authority or other Governmental Authority.

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly Controlling, Controlled by or under common Control with
such specified Person.

 

--------------------------------------------------------------------------------


 

“Agency” means FHA, VA, FNMA, FHLMC, GNMA, HUD or State Agency, as applicable.

 

“Agreement” has the meaning set forth in the preamble to this Agreement, as this
Agreement may be amended or modified from time to time in accordance with the
provisions of this Agreement.

 

“Ancillary Agreements” means the Escrow Agreement, the Transition Services
Agreement, the Assumption and Assignment Agreement and the Trademark and
Copyright Assignment Agreement.

 

“Applicable Requirements” means and includes, as of the time of reference, with
respect to the Mortgage Loans, all of the following: (i) all contractual
obligations of Seller with respect to any Mortgage Loan, (ii) all applicable
federal, state and local legal and regulatory requirements (including statutes,
rules, regulations and ordinances) binding upon Seller, (iii) all other
applicable requirements and guidelines of each governmental agency, board,
commission, instrumentality and other governmental or quasi-governmental body or
office having jurisdiction, including without limitation those of any Investor
and any Insurer and (iv) all other applicable judicial and administrative
judgments, orders, stipulations, awards, writs and injunctions.

 

“Business” means the business of originating, brokering, marketing, making,
purchasing and selling first-lien and subordinate-lien, closed-end and open-end,
residential mortgage loans.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
national banks generally are required or authorized by law or executive order to
close.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

 

“Compensation and Benefit Plans” means bonus, deferred compensation, pension,
retirement, profit-sharing, thrift, savings, employee stock ownership, stock
bonus, stock purchase, deferred and restricted stock, stock option, employment,
termination, severance, compensation, medical, health or other plans,
agreements, policies or arrangements sponsored, maintained, or contributed to by
Seller that cover Prospective Employees.

 

“Control”, “Controlling” or “Controlled” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

 

“Correspondent Loan PSA” means the Correspondent Loan Purchase and Sales
Agreement, dated as of January 7, 2012, by and between Buyer (f/k/a American
Home Mortgage Servicing, Inc.) and Seller.

 

2

--------------------------------------------------------------------------------


 

“Damages” means any and all assessments, judgments, claims, liabilities, losses,
costs, damages or expenses (including without limitation exemplary damages,
punitive damages, interest, penalties and reasonable attorneys’ fees, expenses
and disbursements in connection with an action, suit or proceeding).

 

“Employee” means each individual who is employed by Seller at the Closing Date,
including any Leave Recipient.

 

“Employment Agreement” means the employment agreement entered into by and
between Buyer, on the one hand, and a Key Employee, on the other hand, which
agreement shall be in form and substance attached hereto as Exhibit D.

 

“Environmental Laws” means all domestic, federal, state and local laws,
regulations, rules and ordinances relating to pollution or protection of the
environment, health, and safety including, without limitation, laws relating to
releases or threatened releases of Hazardous Substances into the environment
(including, without limitation, ambient air, surface water, ground water, land,
surface and subsurface strata) or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, release, transport or
handling of Hazardous Substances.

 

“Equipment Leases” means the leases of personal property constituting Fixed
Assets, including without limitation those leases described as “Equipment
Leases” in Section 4.01(k) of Seller’s Disclosure Letter.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Escrow Agreement” means that certain Escrow Agreement in the form attached
hereto as Exhibit B.

 

“Escrow Amount” means $5,000,000.

 

“FHA” means Federal Housing Administration or any successor thereto.

 

“FHA Loans” means residential mortgage loans that are insured, or are eligible
and intended to be insured, by FHA.

 

“FHLMC” means Federal Home Loan Mortgage Corporation or any successor thereto.

 

“FNMA” means Federal National Mortgage Association or any successor thereto.

 

“Forward Commitment” means the optional or mandatory commitment of a Person to
purchase from Seller a Pipeline Loan.

 

3

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States
which, unless otherwise indicated, are applied on a consistent basis.

 

“GNMA” means Government National Mortgage Association or any successor thereto.

 

“Governmental Authority” means any Agency or other domestic or foreign court,
administrative agency, self-regulatory authority or commission or other body
acting in an adjudicative capacity or other federal, state or local governmental
or self-regulatory authority or instrumentality.

 

“Hazardous Substances” means all substances defined as such, or regulated as
such, under any Environmental Law, including, but not limited to, petroleum,
asbestos or polychlorinated biphenyls.

 

“Hedging Assets” means all of Seller’s interest rate swaps, caps, floors,
collars, options, futures and forward contracts, foreign exchange contracts,
currency swaps, principal only trades, treasury trades, or other arrangements,
in each case designed to alter the risks arising from fluctuations in interest
rates or currency values.

 

“HUD” means United States Department of Housing and Urban Development or any
successor thereto.

 

“Insurer” means a Person who insures or guarantees all or any portion of the
risk of loss on any Mortgage Loan, including without limitation any Agency and
any provider of private mortgage insurance, standard hazard insurance, flood
insurance, earthquake insurance or title insurance with respect to any Mortgage
Loan or related Mortgaged Property.

 

“Intellectual Property” means each of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice) and any reissue, continuation,
continuation-in-part, revision, extension or reexamination thereof
(collectively, “Patents”); (ii) trademarks, service marks, trade dress, logos,
trade names, the name ‘ClearPoint Funding,’ and Internet domain names together
with all goodwill associated therewith, including, without limitation, the use
of all translations, adaptations, derivations and combinations of the foregoing
(collectively, “Marks”); (iii) copyrights and copyrightable works (including,
without limitation, web sites) and all registrations, applications and renewals
for any of the foregoing (collectively, “Copyrights”); (iv) information not
generally known to the public or that would constitute a trade secret under the
Uniform Trade Secrets Act, and confidential information (including, without
limitation, know-how, research and development information, designs, plans,
proposals, technical data, financial, business and marketing plans, sales and
promotional literature, and customer and supplier lists and related information)
(collectively, “Trade Secrets”); (v) other intellectual property rights;
(vi) all copies and tangible embodiments of the foregoing (in whatever form or
medium), along with all income, royalties, damages and payments due or payable
after the Closing

 

4

--------------------------------------------------------------------------------


 

including, without limitation, damages and payments for past or future
infringements or misappropriations thereof; (vii) the right to sue and recover
for past infringements or misappropriations thereof; (viii) any defenses related
to any of the above; and (ix) any and all corresponding rights that, now or
hereafter, may be secured throughout the world.

 

“Investor” means FHLMC, FNMA, GNMA, a State Agency, Seller or an Affiliate
thereof, a Private Investor or any other Person to which Seller sells eligible
Mortgage Loans.

 

“IRS” means the Internal Revenue Service of the United States of America or any
successor agency or authority.

 

“Key Employees” means the employees of Seller set forth in Exhibit C.

 

“Knowledge” means, with respect to each of Seller and Buyer, the current actual
knowledge of any of the persons whose names are set forth in Section 1.01 of the
Seller’s Disclosure Letter with respect to Seller and Schedule 1.01 with respect
to Buyer, it being understood that actual knowledge shall include knowledge that
such person would have obtained after reasonable inquiry.

 

“Leases” means the Office Leases and the Equipment Leases.

 

“Liabilities” means any and all debts, losses, liabilities, offsets, claims,
damages, fines, obligations, payments and accounts payable (including, without
limitation, those arising out of any award, demand, assessment, settlement,
judgment or compromise relating to any Action), and accruals for out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ fees
and reasonable expenses incurred in investigating, preparing or defending any
Action).

 

“License” means any license, permit, franchise, approval, order, qualification,
waiver or other authorization of any Governmental Authority.

 

“Lien” means with respect to an asset, any lien, pledge, security interest,
mortgage, deed of trust, encumbrance, easement, servitude, encroachment, charge
or similar right of any Person other than the owner of the asset of any kind or
nature whatsoever against the asset.

 

“Material Adverse Effect” means:

 

(a)                                 Any change, circumstance, occurrence, event
or effect that has resulted in or is reasonably likely to result in a material
adverse change in, or a material adverse effect upon, the Purchased Assets or
the results of operations or financial condition of the Business, taken as a
whole, excluding any effect or change attributable to or resulting from
(1) events, changes or trends in economic, business or financial conditions
generally or relating to companies engaged in the mortgage banking business,
(2) changes in laws, regulations, interpretations of laws or regulations, GAAP
or regulatory accounting

 

5

--------------------------------------------------------------------------------


 

requirements applicable to mortgage banking companies or their holding
companies, or (3) actions, or effects of actions, taken by Seller, either
required by or contemplated in this Agreement or with the prior written consent
of Buyer; provided, however, that none of the changes or occurrences described
in clauses (1) — (3) has a materially disproportionate effect on Seller compared
to a Person engaged in a similar mortgage banking business.

 

(b)                                 With respect to either of Seller or Buyer, a
material impairment of such Person’s ability to perform its material obligations
under this Agreement.

 

“Mortgage” means, with respect to a Mortgage Loan, a mortgage, deed of trust or
other security instrument creating a Lien upon real property and any other
property described therein which secures a Mortgage Note, together with any
assignment, reinstatement, extension, endorsement or modification thereof.

 

“Mortgage Loan” means either a Warehouse Loan or Pipeline Loan.

 

“Mortgage Loan Documents” means, with respect to a Mortgage Loan, copies of the
Mortgage Note, Mortgage and all other documents relating to Mortgage Loans
required to document and service the Mortgage Loan by Applicable Requirements,
whether on hard copy, microfiche or its equivalent or in electronic format and,
to the extent required by Applicable Requirements, credit and closing packages
and disclosures.

 

“Mortgage Note” means, with respect to a Mortgage Loan, a promissory note or
notes, or other evidence of indebtedness, with respect to such Mortgage Loan
secured by a Mortgage or Mortgages, together with any assignment, reinstatement,
extension, endorsement or modification thereof.

 

“Mortgaged Property” means (i) the real property and improvements thereon,
(ii) the stock in a residential housing corporation and the lease to the related
dwelling unit or (iii) a manufactured home and, as applicable, the real property
upon which the home is situated, in each case that secures a Mortgage Note and
that are subject to a Mortgage.

 

“Mortgagor” means, with respect to a Mortgage Loan, the borrower of such
Mortgage Loan.

 

“Non-Assignable Leases” means those Leases which require the consent of the
lessor for the assignment or sublease from Seller to Buyer and with respect to
which such consent from either has not been obtained prior to the Closing.

 

“Office Leases” means those certain Leases described as “Office Leases” in
Section 4.01(k) of Seller’s Disclosure Letter.

 

“Originator” means, with respect to any Mortgage Loan, the entity or entities
that (i) took the relevant Mortgagor’s loan application, (ii) processed the
relevant Mortgagor’s loan application or (iii) closed and/or funded such
Mortgage Loan.

 

6

--------------------------------------------------------------------------------


 

“Person” means any individual, bank, corporation, partnership, association,
limited liability company, business trust, unincorporated organization or
similar organization, whether domestic or foreign, or any Governmental
Authority.

 

“Pipeline Loans” means each of those pending applications in process for a
mortgage loan to be secured by a first- or subordinate-lien on a residential
property that has been registered on Seller’s origination system by the
Effective Time (including those Pipeline Loans that are pending with an
Originator and that otherwise meet Seller’s acquisition criteria for such
Pipeline Loans) and that have not closed as of the Effective Time.

 

“Pipeline Loans Consideration” means a price, positive or negative, equal to a
mark-to-market based on Buyer’s best efforts correspondent rate sheet pricing
for loans and terms similar to that of the Pipeline Loans. The Pipeline Loans
Consideration will be reduced by a 2% to account for fallout and production cost
following the Closing.  For the avoidance of doubt, there will be no
consideration for Pipeline Loans for which there has not been a rate commitment
issued by Seller.

 

“Private Investors” means Investors that are not Agencies, which may include
Buyer or Buyer’s Affiliates.

 

“Prospective Employee” means each of Seller’s employees who is employed in the
Business by Seller at the Closing Date, including any Leave Recipient, to whom
Buyer elects to make an offer of employment.

 

“Purchase” means the purchase by Buyer of the Purchased Assets and the
assumption of the Assumed Liabilities.

 

“Representatives” means any Person’s attorneys, accountants, officers and other
authorized representatives.

 

“Retention Bonuses” means the bonuses paid pursuant to Section 6.01(e) in the
amount set forth in Exhibit E hereof.

 

“Severance Benefits” means the benefits paid pursuant to Section 6.01(e) in the
amount set forth in Exhibit E hereof.

 

“Software” means each of the following: computer programs, known by any name,
whether in use or under development, including all versions thereof, and all
related documentation, training manuals and materials, user manuals, technical
and support documentation, source code and object code, tools, program files,
data files, computer related data, field and data definitions and relationships,
data definition specifications, data models, program and system logic,
interfaces, program modules, routines, sub-routines, algorithms, program
architecture, design concepts, development tools, maintenance tools, system
designs, program structure, sequence and organizations, screen displays and
report layouts, and all other material related to the said computer programs.

 

7

--------------------------------------------------------------------------------


 

“State Agency” means any state agency or other entity with authority to regulate
the mortgage-related activities of Seller or to determine the investment
requirements with regard to mortgage loan origination or purchasing performed by
Seller.

 

“Subsidiary” means, for any Person, any other person which the initial Person
directly or indirectly Controls.

 

“Tax” means any federal, state, local, or foreign income, gross receipts, gains,
license, payroll, employment, excise, production, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code Sec. 59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, occupancy, personal property,
sales, use transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto (and any penalty, fine or similar amounts related to any
information return or reporting obligation notwithstanding that no tax is
otherwise payable or such obligations are properly discharged), whether disputed
or not.

 

“Tax Returns” means all returns and reports required to be filed with respect to
Taxes.

 

“Third Party Consent” means any consent, authorization, approval, waiver, order,
license, certificate or permit or act of or from, or notice to any party to any
contract to which Seller is a party or by which any of its assets or properties
are bound or affected, or any other Person set forth in Section 7.02(c) of the
Seller’s Disclosure Letter.

 

“VA” means the United States Department of Veterans Affairs and any successor
thereto.

 

“VA Loans” means residential mortgage loans that are guaranteed, or are eligible
and intended to be guaranteed, by VA.

 

“Warehouse Line Lenders” means Credit Suisse First Boston Mortgage Capital LLC
and UBS Real Estate Securities Inc.

 

“Warehouse Line Guarantees” means all guarantees of Parent related to the
Warehouse Loans.

 

“Warehouse Loan” means a loan secured by a Mortgage that is owned by Seller at
the time immediately prior to the Closing, including, for the avoidance of
doubt, any loan which is closed but not yet funded.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, and any applicable state equivalents.

 

8

--------------------------------------------------------------------------------


 

(a)         The following terms shall have the respective meanings set forth in
the relevant Section referred to below throughout this Agreement:

 

Acquired Intellectual Property

 

2.01(a)

Acquired Intellectual Property Licenses

 

2.01(a)

Agreement

 

Preamble

Alternative Guaranteed Amount

 

5.09

Applicable Law

 

4.02(g)

Assumed Liabilities

 

2.01(b)

Buyer

 

Preamble

Buyer Indemnified Parties

 

10.01(a)

Closing

 

3.01

Closing Date

 

3.01

Confidentiality Agreement

 

5.02(c)

Cut-Off Date

 

10.02(a)

Disclosure Letter

 

4.01

Effective Time

 

3.01

Excluded Assets

 

2.01(c)

Excluded Liabilities

 

2.01(b)

Fixed and Other Assets

 

2.01(a)

Guaranteed Amount

 

5.09

HSR Act

 

4.02(c)

Indemnified Parties

 

10.02

Indemnifying Party

 

10.03

Leave Recipients

 

6.01(c)

Other Assumed Liabilities

 

2.01(b)

Permitted Liens

 

4.02(d)

Seller Audited Financial Statements

 

4.02(s)

Seller Financial Statements

 

4.02(s)

Seller Interim Financial Statements

 

4.02(s)

Purchase Price

 

2.02(a)

Purchased Assets

 

2.01(a)

Regulatory Authority

 

4.02(f)

Restricted Business

 

5.07

Retained Accounts Receivables

 

2.01(c)

Retained Cash and Equivalents

 

2.01(c)

Retained IP Assets

 

2.01(c)

Retained Mortgage Loan Documents

 

2.01(c)

Seller Indemnified Parties

 

10.01(b)

Seller

 

Preamble

Specified Contracts

 

4.02(h)

Third-Party Claim

 

10.04

Transfer Taxes

 

9.01(b)

Transferred Employee

 

6.01(a)

Transition Services Agreement

 

5.03

 

9

--------------------------------------------------------------------------------


 

1.02                        Interpretation.

 

(a)         The table of contents and headings contained in this Agreement are
for reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.

 

(b)         Whenever the words “include”, “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation”.  Any singular term in this Agreement will be deemed to include the
plural, and any plural term the singular.  All pronouns and variations of
pronouns will be deemed to refer to the feminine, masculine or neuter, singular
or plural, as the identity of the person referred to may require.

 

(c)          Whenever the words “herein” or “hereunder” are used in this
Agreement, they will be deemed to refer to this Agreement as a whole and not to
any specific Section.

 

(d)         Whenever a dollar figure ($) is used in this Agreement, it will mean
United States dollars unless otherwise specified.

 

ARTICLE II

 

Purchase And Delivery of Purchased
Assets; Assumption of Assumed Liabilities

 

2.01                        Delivery of Purchased Assets; Assumption of Assumed
Liabilities.

 

(a)         On the terms and subject to the conditions of this Agreement, Seller
shall, at the Effective Time, sell, transfer, assign and deliver to Buyer, all
right, title and interest of Seller in and to all of the Purchased Assets.  As
used herein:

 

“Purchased Assets” means all of Seller’s business, properties and assets, and
rights of whatever kind and nature, real or personal, whether owned, leased, or
licensed, or in which Seller otherwise has an interest (but only to the extent
of such interest) at the Effective Time that are used by Seller in the conduct
of the Business and reasonably required by Buyer to enable Buyer to continue to
conduct the Business in the future (but specifically excluding to the extent set
forth herein the Excluded Assets (as defined in subsection (c) below)) and shall
include:

 

(i)                                     All Pipeline Loans;

 

(ii)                                  all Warehouse Loans, provided that the
Warehouse Loans shall be purchased by Buyer and sold and delivered by Seller to
Buyer pursuant to the terms of the Correspondent Loan PSA. For the avoidance of
doubt, Buyer shall purchase all Warehouse Loans that

 

10

--------------------------------------------------------------------------------


 

meet the terms, conditions and requirements of the Correspondent Loan PSA,
including, but not limited to FHA Loans;

 

(iii)                               the Acquired Intellectual Property where
“Acquired Intellectual Property” means the Intellectual Property owned by Seller
and which is used in the conduct of, or which relates to, the Business, and the
Intellectual Property described on Seller’s Disclosure Letter other than the
Retained IP Assets;

 

(iv)                              the Acquired Intellectual Property Licenses
where “Acquired Intellectual Property Licenses” means those agreements granting
licenses to Intellectual Property or Software to Seller for use in connection
with the Business, including those agreements which are listed in
Section 2.01(a)(iv) of Seller’s Disclosure Letter other than licenses for
Retained IP Assets;

 

(v)                                 the Office Leases (other than the
Non-Assignable Leases) that Buyer elects to assume, it being the understanding
that Buyer anticipates assuming substantially all of such Leases;

 

(vi)                              the Equipment Leases (other than the
Non-Assignable Leases) that Buyer elects to assume, it being the understanding
that Buyer anticipates assuming substantially all of such Leases;

 

(vii)                           the Fixed and Other Assets, where “Fixed and
Other Assets” means those assets constituting the real and tangible personal
property (including land, buildings, leasehold interests, furniture, fixtures,
office equipment, telecommunications equipment and computer equipment), prepaid
expenses, security deposits, programs, applications and data bases (whether
capitalized or non-capitalized), prospect lists, training materials, procedure
manuals, origination and wholesale purchase related forms and documents and
other assets related to the Business owned or leased by Seller at the Effective
Time, including those assets listed on Schedule 2.01(a)(vii) but excluding
assets subject to Equipment Leases which are not assumed by Buyer;

 

(viii)                        Files and Records, where “Files and “Records”
means all of the following which are related to or used primarily in connection
with the Purchased Assets and the Business: Seller’s books of account, files,
records, original documents, papers, customer lists (including those relating to
realtors, builders and contractors and borrowers under the Warehouse Loans and
Pipeline Loans), data bases, lists of brokers with which Seller has entered into
broker agreements, data manuals, warranties and other files and records of any
type or form; provided, however, that the term “Files and Records” shall

 

11

--------------------------------------------------------------------------------


 

not include files related to loans closed by Seller prior to the Closing Date or
files related to loan applications rejected by Seller prior to the Closing Date;
corporate records such as articles of incorporation, bylaws, minutes, and stock
register, contracts not assumed by Buyer; employment records; financial books
and records, including correspondence with auditors; files and records relating
to Excluded Liabilities and Excluded Assets, bank statements and records;
regulatory licenses, certificates and approvals; and files, correspondence,
documents and materials relating to the foregoing;

 

(ix)                              all Permits that are now, or at the time of
the Closing will be, used or held for use in or otherwise related to, useful in
or necessary for the conduct of, the Business, including the Business Permits
listed in Section 2.01(a)(ix) of the Disclosure Letter;

 

(x)                                 all telephone numbers, websites and domain
names that are now, or at the time of the Closing will be, used or held for use
in or otherwise related to, useful in or necessary for the conduct of, the
Business;

 

(xi)                              all rights of Seller and its Affiliates under
the Specified Contracts listed on Schedule 2.01(a)(xi) that Buyer elects to
assume but excluding Specified Contracts which are Excluded Assets; and

 

(xii)                           all assets described in Section 2.01(a)(xii) of
the Disclosure Letter, whether or not now, or at the time of the Closing, used
or held for use in or otherwise related to, useful in or necessary for the
conduct of, the Business.

 

The foregoing enumeration of the Purchased Assets shall not be construed to
limit in any way the scope of the assets being purchased by Buyer.

 

(b)         On the terms and subject to the conditions of this Agreement, Buyer
shall, at the Effective Time, assume all the Assumed Liabilities.  Buyer assumes
no Excluded Liability or any other liability of Seller other than the Assumed
Liabilities and shall not be required to pay, perform or discharge any
liabilities or obligations that are not specifically included in the Assumed
Liabilities.  Seller, Holdco and Parent shall (or shall cause an Affiliate to)
pay, perform or discharge when due or required to be performed or discharged, or
contest in good faith, the Excluded Liabilities.  As used herein:

 

“Assumed Liabilities” means only the commitments and obligations of Seller to be
performed after the Effective Time, and the Liabilities of Seller accruing or
arising after the Effective Time with respect to:

 

(i)                                     any Purchased Assets;

 

12

--------------------------------------------------------------------------------


 

(ii)                                  all obligations to third party service
provides in connection with the Pipeline Loans that are attributable to services
provided after the Effective time;

 

(iii)                               the Leases that Buyer elects to assume;

 

(iv)                              Prospective Employees (whether or not
Transferred Employees but other than those described in clause (viii)(B) of the
definition of “Excluded Liabilities”) relating to employment by Buyer on or
after the Effective Time and any other liability, commitment or obligation of
Seller specifically agreed to be assumed under Article VI hereof; and

 

(v)                                 the Other Assumed Liabilities, where “Other
Assumed Liabilities” means the liabilities, commitments and obligations of
Seller identified as liabilities assumed by Buyer in Section 2.01(b)(v) of
Seller’s Disclosure Letter.

 

“Excluded Liabilities” means all Liabilities of Seller and all other liabilities
of Seller, whether known or unknown, absolute or contingent, past, present, or
future, other than Assumed Liabilities, and shall include, without limitation:

 

(vi)                              any liabilities, commitments or obligations
for recourse, repurchase, indemnity or warranty of Seller with respect to
periods on or prior to the Closing Date;

 

(vii)                           Seller’s obligations for funded debt or borrowed
money including any penalties or premiums paid or payable in order to prepay or
defease any such debt;

 

(viii)                        Seller’s obligations to Employees (A) who are not
Transferred Employees as set forth in Section 2.01(b)(viii) of Seller’s
Disclosure Schedule or (B) who are Leave Recipients, but do not become eligible
to receive an offer pursuant to Section 6.01(c);

 

(ix)                              all tax liabilities of Seller (except to the
extent otherwise provided in Article IX hereof);

 

(x)                                 all liabilities relating to Actions pending
or threatened against Seller or its assets prior to the Effective Time;

 

(xi)                              all environmental liabilities;

 

(xii)                           all obligations of Seller under its Compensation
and Benefit Plan except for liabilities, if any, expressly assumed by Buyer
hereunder; and

 

13

--------------------------------------------------------------------------------


 

(xiii)                        Seller’s obligations to third party service
providers in connection with the Pipeline Loans that are attributable to
services provided prior to the Effective Time.

 

The foregoing enumeration of the Excluded Liabilities shall not be construed to
limit in any way the scope of the liabilities being retained by Seller.

 

(c)          Notwithstanding subsections (a) and (b) of this Section 2.01, no
Excluded Assets shall be purchased or sold hereunder.  As used herein:

 

“Excluded Assets” means only the following:

 

(i)                                     the Retained Mortgage Loan Documents,
where “Retained Mortgage Loan Documents” means the Mortgage Loan Documents
relating to Warehouse Loans;

 

(ii)                                  the Hedging Assets;

 

(iii)                               the Retained Accounts Receivable, where
“Retained Accounts Receivables” means those accounts receivable owed to Seller;

 

(iv)                              the Retained Cash and Equivalents, where
“Retained Cash and Equivalents” means all cash and cash equivalent assets of
Seller;

 

(v)                                 the Retained Real Estate, where “Retained
Real Estate” means any real property owned by Seller;

 

(vi)                              the assets relating to the Compensation and
Benefit Plans;

 

(vii)                           any individual employment and ancillary
agreements with Seller’s employees;

 

(viii)                        all deferred Tax assets and Tax attributes of
Seller, including all net operating losses, deductions and credits, refunds,
overpayments and prepayments of Taxes and all Tax Returns and related books and
records pertaining to the period prior to the Closing Date;

 

(ix)                              the Retained Intellectual Property Assets,
where “Retained IP Assets” means all Intellectual Property that relates to any
Excluded Assets or Excluded Liabilities and does not relate to any Purchased
Assets or Assumed Liabilities;

 

(x)                                 all rights, claims and causes of action that
are now, or at the time of the Closing will be, used or held for use in or
otherwise related to, useful in or necessary for the conduct of, the Business;
and

 

14

--------------------------------------------------------------------------------


 

(xi)                              other Excluded Assets described in
Section 2.01(c)(xi) of Seller’s Disclosure Letter with which Buyer reasonably
agrees.

 

2.02                        Consideration for Purchased Assets.

 

(a)         In consideration for the Purchased Assets, Buyer will assume the
Assumed Liabilities at the Effective Time and will pay to Seller the net payment
set forth on the Final Settlement Statement (the “Final Settlement Statement”),
in the form attached hereto as Exhibit H, to be delivered by Seller to Buyer one
(1) Business Day prior to the Closing Date (the “Purchase Price”).  At the
Closing, Buyer will pay the Purchase Price to Seller in immediately available
federal funds to an account designated by Seller. For the avoidance of doubt,
each of Buyer and Seller acknowledges and agrees that consideration for the
Warehouse Loans shall be paid separately, pursuant to the terms of the
Correspondent Loan PSA.

 

(b)         On the Closing Date, Seller shall pay the Escrow Amount to the
Escrow Agent to be held and disbursed in accordance with the terms of the Escrow
Agreement as a source of funds to pay indemnification claims pursuant to
Section 10.01 hereof.

 

2.03                        Proration of Expenses.

 

Except as otherwise specifically provided in this Agreement, it is the intention
of the parties hereto that Seller shall operate for its own account the
Business, until the Effective Time, and that Buyer shall operate for its own
account the Business, after the Effective Time.  Thus, except as otherwise
specifically provided in this Agreement, with respect to the Purchased Assets
and Assumed Liabilities, items of expense, including, but not limited to,
non-owner occupation fees, payment of amounts due under service contracts,
payments of rent, taxes, utilities, operating costs passed through by the
landlords and other amounts required to be paid by the tenant under leases, and
all personal property taxes applicable to the personal property to be
transferred hereunder, shall be prorated to the Effective Time.  Such proration
shall include reimbursement to Seller for any security deposits theretofore made
pursuant to any Lease, as well as any security deposits made by Seller in
respect of Purchased Assets or Assumed Liabilities, all of which security
deposits shall be held, on and after the Closing Date, for the benefit of
Buyer.  Seller shall use commercially reasonable efforts to obtain final bills
for all items of expense being prorated pursuant to this Section 2.03.

 

2.04                        Allocation of Purchase Price.

 

Seller and Buyer hereby agree to allocate the Purchase Price, the consideration
received in respect of the Warehouse Loans and the Assumed Liabilities among the
Purchased Assets in accordance with Section 1060 of the Code and file or cause
to be filed in a timely fashion any information that may be required pursuant to
regulations promulgated under the Code.

 

15

--------------------------------------------------------------------------------


 

ARTICLE III

 

Closing, Transfers and Related Items

 

3.01                        Closing and Closing Date.

 

Unless this Agreement shall have been terminated and the transactions herein
abandoned pursuant to Section 8.01, subject to the provisions of Article VII,
the closing (the “Closing”) of the purchase and sale of Purchased Assets, the
assumption of the Assumed Liabilities and the payment of the amounts required to
be paid pursuant to Section 2.02 shall take place on (1) the date which is three
(3) Business Days after the conditions set forth in Article VII have been
satisfied or waived in accordance with the terms of this Agreement (other than
those conditions to be satisfied or waived on the Closing Date), or (2) such
other date to which the parties may agree in writing.  The date on which the
Closing occurs is herein called the “Closing Date”.  The parties hereby agree
that the effective time (the “Effective Time”) of Closing for all purposes shall
be 8:00 a.m. E.S.T. on the Closing Date or such other time as shall be agreed to
by the parties.

 

3.02                        Closing Deliveries By Buyer.

 

At the Closing, Buyer will deliver or cause to be delivered to Seller:

 

(a)         An amount in cash equal to the Purchase Price by wire transfer of
immediately available funds to such account as Seller may direct by written
notice to Buyer;

 

(b)         A duly executed counterpart of the Escrow Agreement;

 

(c)          A duly executed counterpart of the assignment and assumption
agreement, substantially in the form of Exhibit A (the “Assignment and
Assumption Agreement”);

 

(d)         A duly executed counterpart of the assignment and assumption
agreements for the Leases that are assigned by Seller in form and substance
satisfactory to Seller, Buyer and the landlord (the “Assignment of Leases”);

 

(e)          A duly executed counterpart of the Transition Services Agreement;
and

 

(f)           A duly acknowledged counterpart of the trademark and copyright
assignment in substantially the form of Exhibit J.

 

3.03                        Closing Deliveries by Seller.

 

At the Closing, Seller and Parent will deliver or cause to be delivered to
Buyer:

 

16

--------------------------------------------------------------------------------


 

(a)         An amount in cash equal to the Escrow Amount by wire transfer of
immediately available funds to Wilmington Trust, as escrow agent (the “Escrow
Agent”), under the Escrow Agreement;

 

(b)         A duly executed counterpart of the Escrow Agreement;

 

(c)          A duly executed original copy of the bill of sale (a “Bill of
Sale”) in substantially the form of Exhibit I;

 

(d)         A duly executed counterpart of the Assignment and Assumption
Agreement;

 

(e)          A duly executed counterpart of the Assignment of Leases;

 

(f)           A duly executed counterpart of the Transition Services Agreement;

 

(g)          A duly executed counterpart of the trademark and copyright
assignment in substantially the form of Exhibit J; and

 

(h)         Such further instruments and documents as may be required to be
delivered by Seller, Holdco or Parent pursuant to the terms of this Agreement or
as may be reasonably requested by Purchaser in connection with the Closing of
the transactions contemplated hereby or to complete the transfer of the Assets
and the Business to Buyer, including warranty deeds with respect to the real
property being transferred to Buyer by Seller and good, sufficient instruments
of assignment with respect to the Intellectual Property being transferred by
Seller to Buyer in recordable form, endorsements, consents, assignments and
other good and sufficient instruments of conveyance and assignment necessary or
appropriate to vest in Buyer all right, title and interest in, to and under the
Purchased Assets.

 

3.04                        Further Assistance and Assurances.

 

Seller shall, at any time and from time to time, promptly, upon the reasonable
request of Buyer, execute, acknowledge, deliver or perform, all such further
acts, deeds, assignments, transfers, conveyances, and assurances as may be
required for the better vesting and conferring to Buyer of title in and to the
Purchased Assets and to effect the transactions contemplated by this Agreement. 
Buyer shall, at any time and from time to time, promptly, upon the reasonable
request of Seller, execute, acknowledge, deliver or perform, all such further
acts, deeds, assumption agreements, transfers and assurances as may be required
for the full assumption and transfer to Buyer of the Assumed Liabilities and to
effect the transactions contemplated by this Agreement.  Each party agrees that
if it receives any payment or amount after the Closing Date to which another
party is entitled, the recipient shall promptly transfer such payment or amount
to the party so entitled.  In addition, Seller shall take such steps prior to
closing as may be reasonably necessary to assure that Buyer can operate the
Business that it acquires on the Closing Date without material interruption and
with a smooth transition.

 

17

--------------------------------------------------------------------------------


 

3.05                        Other Consents.

 

Seller shall take all commercially reasonable action, at no cost to Buyer, to
obtain such other Third Party Consents as are necessary to permit the sale,
transfer, assignment and conveyance to Buyer of the Purchased Assets.  Nothing
in this Agreement shall be construed as an attempt or agreement to assign any
Purchased Asset or Assumed Liability which is not capable of being validly
assigned, conveyed or transferred without the consent of a third party, unless
such consent shall have been obtained and remain in full force and effect at the
Closing.  If such consent in respect of a Purchased Asset or an Assumed
Liability is not obtained prior to the Closing or does not remain in full force
and effect at the Closing, Buyer and Seller will use reasonable efforts, at no
cost to Buyer, to enter into a mutually agreeable, reasonable and lawful
arrangement, including, subcontracting, sublicensing or subleasing, under which
Buyer would obtain the benefit and assume the obligations in respect thereto
from and after the Closing Date in accordance with this Agreement, and under
which Seller would enforce at Buyer’s expense for the benefit of Buyer any and
all rights of Buyer against a third party thereto, with Buyer assuming the
obligations to the same extent as if they would have constituted an Assumed
Liability (“Alternate Consents”), and for these purposes such liabilities would
constitute an Assumed Liability.  Following Closing, and until such time that it
becomes substantially certain that a particular Third Party Consent cannot be
obtained, Buyer and Seller will continue efforts to obtain such Third-Party
Consent, and upon obtaining such consent, Seller shall assign and transfer the
Purchased Asset to Buyer, and Buyer shall assume such Assumed Liability pursuant
to an assignment and assumption instrument reasonably satisfactory to each
party.

 

ARTICLE IV

 

Representations and Warranties

 

4.01                        Disclosure Letter.

 

Prior to the execution and delivery of this Agreement, Seller shall deliver to
Buyer a letter (the “Disclosure Letter”) setting forth, among other things,
items the disclosure of which is necessary or appropriate either in response to
an express disclosure requirement contained in a provision hereof or as an
informational exception to one or more representations or warranties contained
in Section 4.02 or to one or more of the covenants contained in Article V.  The
disclosure in the Disclosure Letter identifies exceptions only by the specific
Section or subsection to which each entry relates.  Except as may be otherwise
agreed to by Buyer in its reasonable discretion, such disclosure shall not limit
Seller’s indemnity obligations under Section 10.1 hereof (except for
Section 10.1(a)(i)).

 

18

--------------------------------------------------------------------------------


 

4.02                        Representations and Warranties of Seller.

 

Except as set forth in the Disclosure Letter, Seller represents and warrants to
Buyer as follows as of the date of execution of this Agreement and the Closing
Date:

 

(a)         Organization, Standing and Authority.

 

(1)         Each of Seller and Holdco has been duly incorporated and is a
validly existing corporation in good standing under the laws of the State of
Delaware.

 

(2)         Each of Seller and Holdco has all requisite power and authority to
own, license, use, lease and operate its current assets and carry on its
business (including the Business) as currently conducted, and is duly qualified
in all material respects to do business in each jurisdiction where the ownership
or operation of its property and assets or the conduct of its business
(including the Business) requires such qualification.

 

(3)         Holdco owns beneficially all of the capital stock of Seller, free
and clear of all Liens.  There are no subscriptions, options, warrants, calls,
commitments, preemptive rights or other rights of any kind outstanding for the
purchase of, nor any securities convertible or exchangeable for, any equity
interests of Seller, other than those that may be held by Holdco.  There are no
Persons in which Seller owns, of record or beneficially, any direct or indirect
equity interest or other interest or right.

 

(b)         Corporate Authority.  This Agreement and the transactions
contemplated hereby have been duly authorized by all necessary corporate action
of Seller and Holdco and this Agreement has been duly authorized, executed and
delivered by each of Seller and Holdco.  This Agreement is a valid and legally
binding obligation of Seller and Holdco, and, assuming due authorization,
execution and delivery by Buyer and Parent, enforceable in accordance with its
terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles). Each of Seller and Holdco has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

(c)          Regulatory Approvals; No Conflicts.

 

(1)         No consents or approvals of, or filings or registrations with, any
Governmental Authority or any third party are required to be obtained or made by
Seller in connection with the execution, delivery or performance by Seller of
this Agreement or to consummate the transactions contemplated hereby, except for
consents, approvals, filings, applications, notices or registrations, and the
termination of any applicable waiting periods under (A) the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (“HSR Act”), (B) relevant state mortgage

 

19

--------------------------------------------------------------------------------


 

banking licensing or supervisory authorities, (C) the VA, FHA, FNMA, FHLMC and
HUD, (D) any applicable foreign laws or regulations or to any foreign
Governmental Authority, (E) the Board of Governors of the Federal Reserve
System, the Federal Deposit Insurance Corporation or any other federal or state
bank regulatory agency, (F) as disclosed in Section 4.02(c)(1) of Seller’s
Disclosure Letter and (G) Third Party Consents.  As of the date hereof, Seller
has no Knowledge of any reason why the approvals or consents (including
Alternate Consents) set forth as conditions to closing in Sections 7.01(a) will
not be received in a timely manner.  It is expressly understood and agreed that,
notwithstanding anything to the contrary in this Agreement, although Seller
shall use its commercially reasonable efforts to obtain all Third Party Consents
prior to the Closing, the failure to obtain any or all of such consents shall
not result in a breach of any representation and warranty in this Agreement.

 

(2)         Subject to receipt of the regulatory approvals referred to in the
preceding paragraph, and expiration of related waiting periods, required filings
under federal and state securities laws and the third party consents or
approvals referred to in the preceding paragraph, the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby do not and will not in any material respect (A) constitute a
breach or violation of, or a default under, or give rise to any Lien, any
acceleration of remedies or any right of termination under, or result in the
modification or cancellation of, or the loss of a benefit under, any Applicable
Law, License, or contract, agreement, Mortgage, indenture or instrument to which
Seller or Holdco are now a party, or by which Seller, Holdco, the Business or
any of the Purchased Assets and Assumed Liabilities are subject or bound,
(B) constitute a breach or violation of, or a default under, Seller’s or
Holdco’s certificate of incorporation or by-laws, or (C) require any consent or
approval under any such Applicable Law, License, contract, agreement, indenture
or instrument.

 

(d)         Title to and Sufficiency of Purchased Assets.

 

(1)         Subject to the receipt of the Third Party Consents, the sale and
delivery to Buyer of the Purchased Assets pursuant to the provisions of this
Agreement will transfer to Buyer good, valid and marketable title to the
Purchased Assets (or, as to any leased property, a valid leasehold interest),
free and clear of any Liens (other than (A) Liens that are set forth in
Section 4.02(d) of the Disclosure Letter; (B) mechanics’, carriers’, workmen’s,
repairmen’s purchase money security interests or other like Liens arising or
incurred in the ordinary course of business and Liens for Taxes that are not due
and payable or that may thereafter be paid without penalty; and (C) Liens
created by Buyer (collectively, “Permitted Liens”).  Other than Persons having
an interest in Permitted Liens that are set forth in Section 4.02(d) of the
Disclosure Letter, no person other than Seller has any interest in (i) any of
the Purchased Assets or (ii)

 

20

--------------------------------------------------------------------------------


 

Seller’s leasehold interest in any leases of real or personal property included
in the Purchased Assets.

 

(2)         Subject to the receipt of any required Third Party Consents, and
except for the Excluded Assets, the Purchased Assets, together with Buyer’s
rights under the Acquired Intellectual Property Licenses, and Ancillary
Agreements, constitute all of the assets, properties and rights used in or
necessary for the conduct of the Business as heretofore conducted by Seller and
are sufficient to operate the Business as it is conducted as of the date hereof
and to permit Buyer to perform in the ordinary course of business its
obligations under the Assumed Liabilities consistent with the standards set
forth therein.

 

(e)          Litigation.  Except as set forth in Section 4.02(e) of the
Disclosure Letter, to Seller’s Knowledge, no material litigation, suit, claim,
action, arbitration, investigation or similar proceeding is pending against
Seller with respect to the Business, or relating to or involving any of the
Purchased Assets or Assumed Liabilities and, to Seller’s Knowledge, no such
material litigation, suit, claim, action, arbitration, investigation or similar
proceeding has been threatened in writing nor, to Seller’s Knowledge, does there
exist any fact or circumstance that would be reasonably expected to give rise to
any such material litigation, claims, actions, arbitrations or investigations or
other proceedings.

 

(f)           Regulatory Matters.  None of Seller or to the Knowledge of Seller,
any Key Employee is (or in the last five (5) years has been) a party to or is
subject to any suspension, debarment, outstanding order, decree, agreement,
memorandum of understanding or similar supervisory arrangement with, or a
commitment letter or similar submission to, or extraordinary supervisory letter
from, any federal or state governmental agency or authority charged with the
supervision or regulation of banks and their holding companies, or mortgage
banking (including, without limitation, the Federal Reserve Board and any
Agency) or the supervision or regulation of Seller (each, a “Regulatory
Authority”).

 

(g)          Compliance with Laws.

 

(1)         The Business, including without limitation, the origination,
servicing and sale of Mortgage Loans, is being and has been conducted and
operated in compliance in all material respects with all applicable federal,
state, local and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders or decrees applicable thereto, including without limitation
the Real Estate Settlement Procedures Act, the Home Owner’s Equity Protection
Act and the Truth in Lending Act and all similar federal, state and local,
consumer credit, consumer finance and predatory lending laws and regulations
(“Applicable Law”).

 

(2)         Seller holds all permits, licenses, authorizations, orders and
approvals of, and have made all filings, applications and registrations with,
all Governmental Authorities that are required in order to own or lease the
Purchased

 

21

--------------------------------------------------------------------------------


 

Assets and to conduct the Business in all material respects as presently
conducted; all such permits, licenses, certificates of authority, orders and
approvals are in full force and effect and no event has occurred or other fact
exists with respect to such permits, licenses, authorizations, orders and
approvals that allows, or after notice or lapse of time or both would allow, for
revocation or terminate of any such permits, licenses, authorizations, orders
and approvals or any other impairment of the rights of the holder thereof.

 

(h)         Specified Contracts; Defaults.

 

(1)         Section 4.02(h) of the Disclosure Letter lists the following written
contracts related to the Business in existence as of the date hereof to which
Seller is a party (the “Specified Contracts”), which list includes all such
contracts to which Seller is a party:

 

1.                                      any agreement other than loan
commitments and loan purchase and sale agreements, if (x) the performance
remaining thereunder involves aggregate consideration to or by Seller in excess
of $25,000 per annum and (y) such agreement is not cancelable, without material
penalty, by Seller on 90 days’ or less notice;

 

2.                                      any agreement which restricts or
contains limitations on the ability of Seller to compete in any line of
business, to the extent that any such provisions would be binding upon, or
enforceable against, Buyer in its operation of the Business or the use of the
Purchased Assets after Closing;

 

3.                                      any agreement Seller, on the one hand,
and any Key Employee or any of his or her Affiliates, on the other hand,
relating to services provided with respect to the Business or the Purchased
Assets other than in the ordinary course of their business;

 

4.                                      any individual employment contracts
binding on Seller not terminable upon 60 days or less notice by Seller and which
provide for aggregate payments to any Prospective Employee in any calendar year
in excess of $25,000;

 

5.                                      any mortgage, pledge, indenture or
security agreement or similar arrangement constituting a Lien upon the Purchased
Assets except for Permitted Liens;

 

6.                                      any agreement for the sale or purchase
of personal property (other than loans) having a value individually, with
respect to all sales or purchases thereunder after the date hereof, in excess of
$10,000;

 

22

--------------------------------------------------------------------------------


 

7.                                      any agreement for the sale or purchase
of fixed assets or real estate having a value after the date hereof in excess of
$10,000 other than real estate acquired by foreclosure;

 

8.                                      any agreement involving Acquired
Intellectual Property or relating to the provision of data processing, network
communication or other technical services to or by Seller with annual payments
by Seller in excess of $25,000; and

 

9.                                      all material Acquired Intellectual
Property Licenses.

 

(2)         (i) Each Specified Contract is in full force and effect and
constitutes a legal, valid and binding agreement, enforceable against Seller or
its Affiliates and, to the Knowledge of Seller, each other party thereto, in
accordance with its terms, except as would not reasonably be expected to result
in a Material Adverse Effect, (ii) neither Seller, nor, to the Knowledge of
Seller, any other party to any such contract is in violation or breach of or in
default under any Specified Contract in any material respect and (iii) to the
Knowledge of Seller, there has not occurred any event that, with the lapse of
time or the giving of notice or both, would constitute such a default.  Seller
has delivered to or made available for inspection to Buyer true and correct
copies (or if none exist, reasonably complete and accurate written descriptions)
of each contract listed in Section 4.02(h) of the Disclosure Letter, together
with all amendments and supplements thereto.

 

(i)             No Brokers.  No agent, broker, investment banker, financial
advisor or other firm or Person is entitled to any brokerage, finder’s,
financial advisor’s or other similar fee or commission for which Buyer could
become liable in connection with the transactions contemplated by this Agreement
as a result of any action taken by or on behalf of Seller or Holdco.

 

(j)            Taxes.

 

(i)                                     Seller has timely filed all material Tax
Returns related to the Business that it was required to file.  All such Tax
Returns were correct and complete in all material respects and were prepared in
substantial compliance with all Applicable Laws and regulations.  All material
Taxes related to the Business owed by Seller (whether or not shown or required
to be shown on any Tax Return) have been paid. Seller is not currently the
beneficiary of any extension of time within which to file a Tax Return related
to the Business.  There are not any outstanding claims in a jurisdiction where
Seller does not file Tax Returns that Seller is or may be subject to taxation by
that jurisdiction with respect to the Business.

 

(ii)                                  With respect to the Business, Seller has
withheld and paid all Taxes required to have been withheld and paid in
connection with

 

23

--------------------------------------------------------------------------------


 

any amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party, and all forms required with respect thereto
have been properly completed and timely filed.

 

(iii)                               No federal, state, local or foreign audits,
examinations, other administrative proceedings or court proceedings or, to the
Knowledge of Seller, investigations, are currently ongoing, pending or
threatened with regard to any Taxes or Tax Returns related to the Business.

 

(iv)                              None of the Assumed Liabilities is an
obligation to make a payment that is not deductible under Code Section 280G.

 

(k)         Real Property; Leases.

 

(1)         Seller owns no real property except residential real estate acquired
from time to time upon foreclosure.  Section 4.02(k) of the Disclosure Letter
sets forth all real property leasehold estates owned by Seller and used in the
Business as of the date hereof.  Seller has a valid, subsisting and enforceable
leasehold interest in the Office Leases, in each case free and clear of all
Liens, other than (A) Permitted Liens, (B) subleases and similar agreements set
forth in Section 4.02(k) of the Disclosure Letter, (C) easements, covenants,
rights-of-way and other similar restrictions of record which do not materially
interfere with Seller’s use of such property in the Business, (D) any conditions
that may be shown by a current, accurate survey or physical inspection of any
real property made prior to the Closing Date and (E) (i) zoning, building and
other similar restrictions, (ii) Liens that have been placed by any developer,
landlord or other third party on property over which Seller has easement rights
or on any leased property and subordination or similar agreements relating
thereto, and (iii) unrecorded easements, covenants, rights-of-way and other
similar restrictions.  Seller as lessee has the right under the Office Leases to
occupy, use, possess and control all real property leased by such Seller as now
occupied by Seller for use in the Business.

 

(2)         Section 4.02(k) of the Disclosure Letter sets forth all fixed asset
leasehold estates owned by Seller and used in the Business as of the date
hereof.  Seller has a valid, subsisting and enforceable leasehold interest in
each such leasehold identified as an Equipment Lease, in each case free and
clear of all Liens other than Permitted Liens.

 

(3)         Each Lease is a valid and binding agreement of Seller, and no event
has occurred and is continuing which, with or without notice or lapse of time,
would constitute a material default or event of default by Seller under any such
Lease or, to Seller’s Knowledge, by any other party thereto.

 

24

--------------------------------------------------------------------------------


 

(l)             Insurance.  Section 4.02(l) of the Disclosure Letter sets forth
a complete and correct list of all policies of insurance relating to the
Purchased Assets and the Business (other than title insurance policies or
insurance policies relating exclusively to Mortgage Loans or other loans
originated or serviced by Seller) that name Seller as an insured party
thereunder including the names and addresses of the insurers, the principal
insured and each named insured, the policy number and period of coverage, the
expiration dates, the annual premiums and payment terms, a brief description of
the interests insured by such policies and the amount of any deductible.  Seller
has delivered to or made available for inspection by Buyer a true and correct
copy of all such policies together with (i) all riders and amendments thereto
and (ii) if completed, the applications for each of such policies.  Neither
Seller nor any of its Affiliates maintains any self-insurance arrangement with
respect to the Business.  The insurance policies listed in Section 4.02(l) of
the Disclosure Letter include all policies of insurance that are required by
material contracts relating to the Business, in the amounts required under the
respective contracts.  All the insurance policies listed in Section 4.02(l) of
the Disclosure Letter are in full force and effect, all premiums due and payable
thereon have been paid, no notice of cancellation or termination has been
received with respect to any such policy, Seller is not in material default
thereunder, and all claims thereunder have been filed in due and timely fashion.

 

(m)     Employee Benefit Plans.

 

(1)         Section 4.02(m) of Seller’s Disclosure Letter sets forth the
Compensation and Benefit Plans.  True and complete copies of all such
Compensation and Benefit Plans have been delivered to or made available for
inspection by Buyer.  All such Compensation and Benefit Plans have been operated
and administered in all material respects in accordance with Applicable Law,
including but not limited to, ERISA and the Code.  Any Compensation and Benefit
Plan intended to be qualified under section 401(a) of the Code has received and
is currently entitled to rely on a favorable determination or opinion letter
providing that such plan is so qualified.

 

(2)         Neither the execution of this Agreement nor the consummation of the
Purchase will entitle any Prospective Employees to severance pay or any increase
in severance pay upon any termination of employment after the date hereof.

 

(3)         None of the Compensation and Benefit Plans are “multiemployer plans”
or “defined benefit plans” within the meaning of section 3(37) and 3(35) of
ERISA, respectively.

 

(4)         There are no pending or, to the Knowledge of Seller, threatened or
anticipated material claims by or on behalf of any Compensation and Benefit
Plan, by any employee or beneficiary under any such Compensation and Benefit
Plan or otherwise involving any such Compensation and Benefit Plan (other than
routine claims for benefits).

 

25

--------------------------------------------------------------------------------


 

(n)         Labor Matters.  Seller is not a party to or is bound by any
collective bargaining agreement, contract or other agreement or understanding
with a labor union or labor organization, nor is Seller the subject of a
proceeding asserting that it has committed an unfair labor practice (within the
meaning of the National Labor Relations Act) or seeking to compel Seller to
bargain with any labor organization as to wages or conditions of employment, nor
is there any strike or other labor dispute involving Seller pending or, to
Seller’s Knowledge, threatened in writing, nor does Seller have any Knowledge of
any activity involving employees of Seller seeking to certify a collective
bargaining unit or engaging in other organizational activity.  Seller is in
material compliance with all Applicable Law respecting employment practices,
terms and conditions of employment and wages and hours and has not engaged in
any unfair labor practices.

 

(o)         Environmental Matters.

 

(1)         Seller is in compliance in all material respects with all applicable
Environmental Laws.

 

(2)         Seller possesses all material permits, licenses, registrations,
identification numbers, authorizations and approvals required under applicable
Environmental Laws for the operation of the Business as presently conducted.

 

(3)         Seller has not received any written claim, notice of violation or
citation concerning any violation or alleged violation of any applicable
Environmental Law or any alleged liability involving the presence of any
hazardous substance pursuant to any Environmental Law since January 1, 2005.  To
the Knowledge of Seller, since January 1, 2005, there have been no releases,
spills and discharges of Hazardous Substances that could reasonably be expected
to require either reporting or remediation, or to result in material liability
pursuant to any Environmental Law on or underneath any Purchased Asset which is
real property owned or leased by Seller.

 

(4)         There are no writs, injunctions, decrees, orders or judgments
outstanding, or any Actions or, to the Knowledge of Seller, investigations or
inquiries pending or, to the Knowledge of Seller, threatened in writing,
relating to compliance by Seller with any Environmental Law.

 

(p)         Mortgage Banking Representation.

 

(1)         Mortgage Banking Qualification.  Seller (a) to the extent required
for the conduct of the Business as currently conducted, is approved (i) by HUD
as an approved mortgagee for FHA Loans, and (ii) by VA as an approved lender for
VA Loans, (b) has all other material certifications, authorizations, licenses,
permits and other approvals, including without limitation those required by
State Agencies, that are necessary to conduct the Business (or, where legally
permissible, any waiver of or exemption from any of the foregoing by such

 

26

--------------------------------------------------------------------------------


 

Agency or State Agency) as currently conducted; and (c) is in good standing
under all applicable federal, state and local laws and regulations thereunder as
a lender.  Seller has not received any notice or information from any
Governmental Authority that it intends to terminate or restrict Seller’s or any
Key Employee’s status as an approved participant in its programs for which
Seller is as of the date hereof registered, approved or authorized.

 

(2)         Repurchase/Indemnification.  Section 4.02(p)(2) of Seller’s
Disclosure Letter contains a true and correct list of each written audit,
investigation report or complaint in respect of Seller by any Agency, Investor
or Insurer received by Seller since January 3, 2011 which asserted a material
failure to comply with Applicable Requirements affecting the Business or the
Purchased Assets or resulted in (a) a repurchase by Seller of Mortgage Loans
and/or REOs acquired as a result of a default under a Mortgage Loan from such
Agency, Investor or Insurer, (b) indemnification by Seller in connection with
Mortgage Loans, or (c) rescission of an insurance or guaranty contract or
agreement applicable to Mortgage Loans.

 

(q)         Corporate Documents.  Seller has delivered to or made available for
inspection by Buyer true and correct copies of its current certificate of
incorporation and by-laws.

 

(r)            Servicing.  Seller does not service Mortgage Loans in the
ordinary course of business; provided, however, that from time to time Seller
may service Mortgage Loans on an interim basis prior to the sale of such
Mortgage Loans to third parties.

 

(s)           Financial Reports; No Material Adverse Effect.

 

(1)         Section 4.02(s) of the Disclosure Letter sets forth the audited
balance sheets and the related statements of operations and comprehensive
income, Stockholders’ equity and cash flows of Seller for the fiscal year ended
December 31, 2011 (the “Seller Audited Financial Statements”) and unaudited
balance sheet and the related statement of operations and comprehensive income
for the nine months ended on September 30, 2012 (or ended on such subsequent
quarterly period as becomes available on or prior to the Closing Date) (the
“Seller Interim Financial Statements,” which, together with the Seller Audited
Financial Statements, the “Seller Financial Statements”). Each of the balance
sheets contained in the Seller Financial Statements (including the related notes
and schedules thereto) fairly presents, in all material respects, the financial
position of Seller as of its date, and each of the statements of income and
shareholder’s equity and cash flows or equivalent statements contained in the
Seller Financial Statements (including any related notes and schedules thereto)
fairly presents, in all material respects, the results of operations,
consolidated changes in shareholder’s equity and consolidated changes in cash
flows, as the case may be, of Seller for the periods to which they relate, in
each case in accordance with

 

27

--------------------------------------------------------------------------------


 

GAAP consistently applied during the periods involved except that the unaudited
financial statements do not contain notes and are subject audit adjustments and
accruals in the ordinary course.

 

(2)         The books, records and accounts of the Business accurately and
fairly reflect in all material respects, in reasonable detail, the transactions
and the assets and liabilities of the Business.  The Business maintains a system
of internal accounting and disclosure controls and procedures which Seller
reasonably believes sufficient to record, summarize and report financial data
and provide reasonable assurances that (i) transactions are executed in all
material respects in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP, and (iii) access to
assets, properties, books, records and accounts is permitted only in accordance
with management’s general or specific authorization.  No fraud has occurred
involving management or other employees who have a significant role in such
internal controls and procedures.

 

(3)         Since September 30, 2012, (A) Seller has conducted the Business only
in the ordinary course of its business (excluding the incurrence of expenses
related to this Agreement and the transactions contemplated hereby), (B) Seller
has not incurred any material liability other than in the ordinary course of
business, (C) no event has occurred or circumstance arisen that, individually or
taken together with all other facts, circumstances and events, has had or is
reasonably likely to have a Material Adverse Effect on the Business and (D) none
of the actions set forth in Section 5.01 of this Agreement have occurred with
respect to the Business, the Purchased Assets or the Assumed Liabilities.

 

(t)            Intellectual Property.  The following representations are made
solely with respect to the Software, Acquired Intellectual Property and Acquired
Intellectual Property Licenses.

 

(1)         All Software and Acquired Intellectual Property that is material to
the conduct of the business and/or that is the subject of a subsisting
registration or issued Patent or pending application for registration or issued
Patent is set forth in Section 4.02(t) of Seller’s Disclosure Letter.  All
Acquired Intellectual Property Licenses are set forth in Section 4.02(t) of
Seller’s Disclosure Letter (except for generally available “shrinkwrap”,
over-the-counter, “clickwrap” and other similar licenses that are not enterprise
licenses).

 

(2)         Seller has sufficient rights to use all Software, Acquired
Intellectual Property and Intellectual Property and Software licensed under the
Acquired Intellectual Property Licenses (“Licensed Intellectual Property”) as
currently used by it in connection with the Business.

 

(3)         To the Knowledge of Seller, the Software and the Acquired
Intellectual Property and Seller’s use of the Software, Acquired Intellectual

 

28

--------------------------------------------------------------------------------


 

Property and Licensed Intellectual Property as currently used by Seller in
connection with the Business, does not violate or infringe the Intellectual
Property or proprietary rights of any other Person except as set forth in
Section 4.02(t)(3) of Seller’s Disclosure Letter.  Except as set forth in
Section 4.02(t)(3) of Seller’s Disclosure Letter, in the three (3) years
preceding this Agreement, there has not been any suit, action or other
proceeding, and to Seller’s Knowledge, no suit, action or other proceeding is
pending against Seller concerning any claim that any of Seller’s use of the
Software, Acquired Intellectual Property or Licensed Intellectual Property as
currently used by Seller in connection with the Business infringes or violates
the Intellectual Property rights of any other Person, or that Seller has
breached any Acquired Intellectual Property License.  No claim has been asserted
in writing against Seller that its use of the Software, Acquired Intellectual
Property or Licensed Intellectual Property as currently used by it in connection
with the Business infringes or violates the Intellectual Property rights of any
other Person, or that Seller has breached any Acquired Intellectual Property
License.

 

(4)         There exists no event, condition or occurrence which, with the
giving of notice or lapse of time, or both, would reasonably be expected
constitute a material breach by any of Seller, or to Seller’s Knowledge another
Person, under any Acquired Intellectual Property License.  No party to any
Acquired Intellectual Property License has given Seller notice of its intention
to cancel, terminate or fail to renew any such Acquired Intellectual Property
License.

 

(5)         To Seller’s Knowledge, no Person is infringing or violating any of
Seller’s intellectual property rights in the Software or Acquired Intellectual
Property.

 

(6)         E business.

 

1.                                      Seller’s web sites are in material
compliance with all Applicable Requirements.

 

2.                                      Seller has operated their web sites in
material conformance with its privacy policies.

 

(u)         Other than (i) as may be specifically disclosed or reserved against
in the Seller Financial Statements, (ii) liabilities incurred in the ordinary
course of business after the date of the Seller Interim Financial Statements,
(iii) liabilities under the executory portion of any Specified Contract (other
than obligations due to breaches or non-performance under such Specified
Contracts, none of which would, individually or in the aggregate, reasonably be
expected to be material to Seller), (iv) liabilities that constitute transaction
expenses of Seller, (v) liabilities that would be required to be accrued under
GAAP or (vi) liabilities that individually would not be material to Seller,
Seller does not have any liabilities or obligations accrued, contingent or
otherwise of any nature.

 

29

--------------------------------------------------------------------------------


 

(v)         Both immediately before the Closing Date and immediately after the
consummation of the transactions contemplated by this Agreement, (a) the sum of
the assets of Seller, at fair valuation, will exceed its debts, (b) the present
fair saleable value of the assets of Seller will be greater than the amount
required to pay the liabilities of Seller on its debts as such debts become
absolute and mature and (c) Seller will have sufficient capital with which to
conduct its businesses.  The transfer, assignment, and conveyance of the
Purchased Assets by Seller pursuant to this Agreement are not subject to the
bulk transfer provisions or any similar statutory provisions in effect in any
jurisdiction, the laws of which apply to such transfer, assignment and
conveyance.

 

4.03  Representations and Warranties of Parent.  Except as set forth in the
Disclosure Letter, Parent represents and warrants to Buyer as follows as of the
date of execution of this Agreement and the Closing Date.

 

(a)         Organization, Standing and Authority. Parent is duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
Parent has all requisite power and authority to own, license, use, lease and
operate its current assets and carry on its business as currently conducted, and
is duly qualified in all material respects to do business in each jurisdiction
where the ownership or operation of its property and assets or the conduct of
its business requires such qualification.

 

(b)         Corporate Authority.  This Agreement and the transactions
contemplated hereby have been duly authorized by all necessary corporate actions
of Parent. This Agreement has been duly authorized, executed and delivered by
Parent.  This Agreement is a valid and legally binding obligation of Parent,
and, assuming due authorization, execution and delivery by Seller and Buyer,
this Agreement is enforceable in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles). Parent has the corporate power and authority to execute, deliver
and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby.

 

(c)          Approvals; No Conflicts. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not, in any material respect, (i) constitute a breach or violation
of, or a default under, or give rise to any Lien, any acceleration of remedies
or any right of termination under, or result in the modification or cancellation
of, or the loss of a benefit under, any Applicable Law, License, contract,
agreement, Mortgage, indenture or instrument to which Parent is now a party, or
by which Parent is subject or bound; (ii) constitute a breach or violation of,
or a default under Parent’s certificate of incorporation or by-laws; or
(iii) require any consent or approval under any such Applicable Law, License,
contract, agreement, Mortgage, indenture or instrument.

 

30

--------------------------------------------------------------------------------


 

4.04  Representations and Warranties of Buyer.

 

Except as set forth in Section 4.04 of the Disclosure Letter, Buyer represents
and warrants to Seller as follows as of the date of execution of this Agreement
and the Closing Date:

 

(a)         Organization, Standing and Authority.  Buyer has been duly organized
and is existing in good standing as a corporation organized under the laws of
the State of Delaware.  Buyer has the requisite power and authority to own its
current assets and carry on its business as currently conducted, and is duly
qualified to do business in each jurisdiction where the ownership or operation
of its property and assets or the conduct of its business requires such
qualification.

 

(b)         Corporate Authority. Buyer has full corporate power and authority to
execute and deliver the Agreement and to consummate the transactions
contemplated hereby and thereby and to perform its obligations hereunder and
thereunder.  This Agreement and the transactions contemplated hereby have been
duly authorized by all necessary corporate action of Buyer and do not require
the approval of any shareholder or shareholders and this Agreement has been duly
authorized, executed and delivered by Buyer.  This Agreement is a valid and
legally binding agreement of Buyer, and, assuming due authorization, execution
and delivery by Seller and Parent, enforceable in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
receivership, reorganization, moratorium, fraudulent transfer and similar laws
of general applicability relating to or affecting creditors’ rights or by
general equity principles).  Buyer has the corporate power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.

 

(c)          Regulatory Approvals; No Conflicts.

 

(1)         No consents or approvals of, or filings with, any Governmental
Authority or any Third Party Consents are required to be obtained or made by
Buyer or any of its Affiliates in connection with the execution, delivery or
performance by Buyer of this Agreement or to consummate the transactions
contemplated hereby, except for consents, approvals, filings, applications,
notices or registrations, and the termination of any applicable waiting periods
under (A) under the HSR Act, (B) relevant state mortgage banking licensing or
supervisory authorities, (C) the VA, FHA, FNMA, FHLMC, GNMA and HUD, (D) any
applicable foreign laws or regulations or to any foreign Governmental Authority,
and (E) the Board of Governors of the Federal Reserve System, the Federal
Deposit Insurance Corporation or any other federal or state bank regulatory
agency.

 

(2)         Subject to receipt of the regulatory approvals referred to in the
preceding paragraph and the expiration of the related waiting periods, the Third
Party Consents, or required filings under federal and state securities laws and
the

 

31

--------------------------------------------------------------------------------


 

consents and approvals referred to in the preceding paragraph, the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (A) constitute a breach or
violation of, or a default under, or give rise to any Lien, any acceleration of
remedies or any right of termination under, any Applicable Law, License, or
contract, agreement, indenture or instrument of either of Buyer or of any of its
Affiliates or to which either of Buyer or any of its Affiliates or their
properties is subject or bound, (B) constitute a breach or violation of, or a
default under, its certificate of incorporation or by-laws, or (C) require any
consent or approval under any such Applicable Law or License, contract,
agreement, indenture or instrument.

 

(3)         Buyer (a) to the extent required for the conduct of the Business as
currently conducted in respect of the Purchased Assets, is approved or, by the
Closing, will be approved, (i) by HUD as an approved mortgagee for FHA Loans,
and (ii) by FNMA and FHLMC as an approved seller/servicer of first lien
residential mortgages, (b) has all other material certifications,
authorizations, Licenses, permits and other approvals, including without
limitation those required by State Agencies, that are necessary to conduct the
Business in respect of the Purchased Assets (or, where legally permissible, any
waiver of or exemption from any of the foregoing by such Agency or State
Agency), excluding such approvals that may be required by Buyer solely to be an
eligible participant in a program of such state or local Governmental
Authorities or State Agencies, and (c) is in good standing under all applicable
federal, state and local laws and regulations thereunder as a lender.

 

(d)         Litigation; Regulatory Action.  No litigation, suit, claim, action,
arbitration, investigation or other proceeding is pending against Buyer or any
of its Affiliates and, to the best of Buyer’s Knowledge, no such litigation,
suit, claim, action, arbitration, investigation or other proceeding has been
threatened in writing except where such litigation, claim, action, arbitration,
investigation, or other proceeding would not have a Material Adverse Effect on
Buyer.

 

(e)          No Brokers.  No agent, broker, investment banker, financial advisor
or other firm or person is entitled to any brokerage, finder’s, financial
advisor’s or other similar fee or commission for which Seller or any of its
Affiliates could become liable in connection with the transactions contemplated
by this Agreement as a result of any action taken by or on behalf of Buyer or
any of its Affiliates.

 

32

--------------------------------------------------------------------------------


 

ARTICLE V

 

Covenants

 

5.01  Conduct of Business.

 

From the date hereof until the Closing Date, except (i) as contemplated by this
Agreement, (ii) as required by Applicable Law, Governmental Authority or
Regulatory Authority, or (iii) to the extent that Buyer provides prior written
consent to do otherwise, which consent may not be unreasonably withheld, Seller
shall operate the Business only in the ordinary course and:

 

(a)         Seller shall use best efforts to (i) maintain Seller’s corporate
existence in good standing, (ii) maintain the general character of the Business,
(iii) maintain proper business and accounting records relative to the Business,
(iv) to preserve relationships with Key Employees and other Prospective
Employees, customers, suppliers, correspondents, brokers, Investors and Insurers
of the Business, (v) maintain the Purchased Assets in good condition and repair,
ordinary wear and tear excepted, (vi) maintain procedures for protection of the
Acquired Intellectual Property, and (vii) maintain presently existing insurance
coverages with respect to the Purchased Assets and the Business; and

 

(b)         Seller shall not:

 

(i)                                     enter into any Specified Contract
relating to the Business (other than those contemplated by this Agreement,
related to Excluded Assets or Excluded Liabilities, or related to the Warehouse
Line Lenders or Warehouse Line Guarantees) or terminate or amend or modify in
any material respect any such existing Specified Contracts;

 

(ii)                                  enter into or amend or renew any
individual employment agreements with any Prospective Employee which are not
terminable upon 60 days or less notice by Seller;

 

(iii)                               except for isolated increases in the
ordinary course in connection with annual reviews and not exceeding 5% or other
isolated increases as to which Buyer gives its prior written consent which such
consent will not be unreasonably withheld, grant any salary or wage increase or
increase any employee benefit for any Prospective Employee (including incentive
or bonus payments);

 

(iv)                              sell, transfer, assign or otherwise dispose of
or encumber any of the Purchased Assets, except for the Warehouse Loans, in one
transaction or a series of related transactions;

 

33

--------------------------------------------------------------------------------


 

(v)                                 except as set forth in Section 5.01(b)(v) of
the Disclosure Letter, cancel any debt or settle or compromise any claim,
action, suit or proceeding pending or threatened against Seller, the Business or
the Assets, except in the ordinary course of business;

 

(vi)                              make any capital expenditure or commitment
relating to the Business in excess of (A) $7,500 per project or related projects
or (B) $15,000 in the aggregate other than expenditures necessary to maintain in
good repair existing assets;

 

(vii)                           except with respect to endorsements of
negotiable instruments in the ordinary course of their business consistent with
past practice or, with respect to their mortgage banking business, the ordinary
course of business in accordance with past practice, incur, assume or guarantee
or otherwise become responsible for any indebtedness for borrowed money which
will constitute an Assumed Liability as of the Closing Date;

 

(viii)                        enter into any joint venture, partnership or other
similar arrangement, form any other new material arrangement for the conduct of
its business or purchase any material assets or securities of any Person;

 

(ix)                              terminate, cancel or amend any material
insurance coverage maintained by Seller with respect to the assets or activities
of the Business which is not replaced by an adequate amount of insurance
coverage at reasonable cost;

 

(x)                                 merge or consolidate with or into any other
Person or permit any other Person to merge or consolidate with or into it;

 

(xi)                              enter into any transaction or any contract
with any Affiliate, except in the ordinary course of business;

 

(xii)                           transfer, mortgage, encumber or otherwise
dispose of any of the Pipeline Loans, Warehouse Loans or Forward Commitments
other than in the ordinary course of business, provided that Seller shall
deliver to Buyer all Pipeline Loans that are eligible to be delivered under
Buyer’s customary eligibility criteria pursuant to Forward Commitments with
Buyer;

 

(xiii)                        make or acquire any residential mortgage loan or
issue a commitment for any residential loan except for residential mortgage
loans and commitments that are made or acquired in the ordinary course of
business consistent with past practice that,

 

34

--------------------------------------------------------------------------------


 

except in isolated incidences, are eligible for sale without a loss under a
Forward Commitment;

 

(xiv)                       except as necessary in order to comply with
Applicable Laws or the requirements of this Agreement, make any material changes
in its policies and practices with respect to (a) underwriting, pricing,
originating, acquiring or buying or selling rights to service loans or
(b) hedging the Warehouse Loans or Pipeline Loans;

 

(xv)                          make any changes to its accounting methods,
practices or policies, except as may be required under law, rule, regulation or
GAAP, in each case as concurred in by Seller’s independent public accountant;

 

(xvi)                       except as set forth in Section 5.01(b)(xvi) of the
Disclosure Letter, settle any action filed or otherwise instituted against it,
the Purchased Assets or the Business if such settlement would contain any relief
against the Purchased Assets or Buyer’s operation of the Business other than
monetary damages;

 

(xvii)                    agree to do any of the foregoing; or

 

(xviii)                 enter into any new master loan sale agreements with any
Investors, originate any new loan products or materially modify any existing
loan products.

 

5.02  Access; Confidentiality.

 

(a)         Seller agrees to permit Buyer and its Representatives to have,
during the period from the date hereof to the Closing Date, reasonable access to
the premises, books and records relating to the Business and the Purchased
Assets during normal business hours.  Seller agrees to make available to Buyer
upon reasonable advance notice and during normal business hours, the employees
of Seller involved in the conduct of the Business and the operation of systems,
as Buyer may reasonably request, provided that such availability shall not
unreasonably interfere with the normal operations of Seller.  Seller shall
furnish Buyer with such financial and operational data and other information
relating to the Business as Buyer shall from time to time reasonably request and
shall reasonably cooperate with Buyer with respect to Buyer’s need to plan for
and coordinate the integration of the Purchased Assets and to prepare to
undertake its obligations under the Ancillary Agreements.

 

(b)         Buyer agrees that it will not, and will cause its Representatives
not to, use any information obtained pursuant to this Section 5.02 (as well as
any other information obtained prior to the date hereof in connection with the
entering into of this Agreement) for any purpose unrelated to the consummation
of the transactions contemplated by this Agreement.  Subject to the requirements
of Applicable Law, and other exceptions set

 

35

--------------------------------------------------------------------------------


 

forth in the Confidentiality Agreement, Buyer will keep confidential, and will
cause its Representatives to keep confidential, all information and documents
obtained pursuant to this Section 5.02 (as well as any other information
obtained prior to the date hereof in connection with the entering into of this
Agreement) unless such information (1) was already known to such party,
(2) becomes available to such party from other sources not known by Buyer to be
bound by a confidentiality obligation, (3) is disclosed with the prior written
approval of Seller or (4) is or becomes readily ascertainable from published
information or trade sources.  In the event that this Agreement is terminated or
the transactions contemplated by this Agreement will otherwise fail to be
consummated, Buyer will promptly cause all copies of documents or extracts
thereof containing information and data as to Seller, to be returned to Seller
at Buyer’s expense, or (at Seller’s option) confirm in writing to Seller that it
has completely destroyed all such copies, documents, extracts, information and
data.

 

(c)          In addition to the confidentiality arrangements contained in this
Agreement, all information provided or obtained in connection with the
transactions contemplated by this Agreement (including pursuant to clause
(a) above) will be held by Buyer in accordance with and subject to the terms of
the Confidentiality Agreement, dated August 28, 2012, between Buyer and Seller
(the “Confidentiality Agreement”).  In the event of a conflict or inconsistency
between the terms of this Agreement and the Confidentiality Agreement, the terms
of the Confidentiality Agreement will govern.

 

(d)         Seller agrees that following the Closing Date, Buyer and its
Representatives shall have reasonable access, during normal business hours, to
the books, records, documentation, manuals, files and other information or data
of Seller to the extent they relate to the Business or Purchased Assets or
Assumed Liabilities during the period prior to the Closing Date (and shall
permit such Persons to examine and copy such books, records, documentation,
manuals, files and other information or data of Seller to the extent reasonably
requested by such party), and shall cause the officers and employees of Seller
to furnish (to Buyer or any of its Affiliates, or any regulator of Buyer or any
of its Affiliates) all information reasonably requested by, and otherwise
cooperate with (including, without limitation, causing employees to assist Buyer
or any of its Affiliates by requiring such employees to avail themselves for
trial, depositions, interviews and other Action-related litigation endeavors)
Buyer with respect to the Business, Purchased Assets or Assumed Liabilities, in
connection with regulatory compliance, indemnification claim verification,
pending or threatened litigation, financial reporting and tax matters (including
financial and tax audits and tax contests) and other similar business purposes. 
During the period required under the longer of Buyer’s record retention policy
or Seller’s record retention policy, Seller shall not destroy or dispose of or
permit the destruction or disposition of any such books, records, documentation,
manuals, files and other information or data without first offering, in writing,
at least sixty (60) days prior to such destruction or disposition to surrender
them to Buyer.

 

(e)          Buyer agrees that following the Closing Date, Seller and its
Representatives shall have reasonable access, during normal business hours, to
the books, records,

 

36

--------------------------------------------------------------------------------


 

documentation, manuals, files and other information or data of Buyer to the
extent they relate to the Purchased Assets or Assumed Liabilities during the
period prior to the Closing Date (and shall permit such Persons to examine and
copy such books, records, documentation, manuals, files and other information or
data of Seller to the extent reasonably requested by such party), and shall
cause the officers and employees of Buyer to furnish (to Seller or any of its
Affiliates, or any regulator of Seller or any of its Affiliates) all information
reasonably requested by, and otherwise cooperate with (including, without
limitation, causing employees to assist Seller or any of its Affiliates by
requiring such employees to avail themselves for trial, depositions, interviews
and other Action-related litigation endeavors) Seller with respect to the
Purchased Assets or Assumed Liabilities, in connection with regulatory
compliance, indemnification claim verification, pending or threatened
litigation, financial reporting and tax matters (including financial and tax
audits and tax contests) and other similar business purposes.  During the period
required under the longer of Buyer’s record retention policy or Seller’s record
retention policy, Buyer shall not destroy or dispose of or permit the
destruction or disposition of any such books, records, documentation, manuals,
files and other information or data without first offering, in writing, at least
sixty (60) days prior to such destruction or disposition to surrender them to
Seller.

 

(f)           Buyer acknowledges that, in connection with the transfer of the
Purchased Assets, and in particular Files and Records and electronically stored
data, some portion of such Files and Records and electronically stored data will
include information and data that is not part of the Purchased Assets.  To the
extent that this data is subject to privacy or other similar regulations,
restrictions or rules, Buyer agrees: (i) to maintain all of such information and
data in confidence; (ii) not to utilize such data for any purpose whatsoever;
and (iii) upon request of Seller, where such information is identified, to
transfer and return such data to Seller to the extent reasonably practical.

 

5.03  Transition Services Agreement.  Prior to or simultaneous with the Closing,
Seller and Buyer shall execute a transitional services agreement (the
“Transition Services Agreement”) in the form attached hereto as Exhibit F,
pursuant to which Buyer will agree to perform for Seller certain services and
Seller will agree to perform for Buyer certain cervices for a reasonable fee.

 

5.04  Taking of Necessary Action.

 

(a)         Both Seller and Buyer will cooperate and use their respective
commercially reasonable efforts to prepare all documentation, to effect all
filings and to obtain all permits, consents, approvals and authorizations of all
third parties and Governmental Authorities necessary to consummate the
transactions contemplated by this Agreement.  Each of Seller and Buyer will have
the right to review in advance, and to the extent practicable each will consult
with the other with respect to, all material written information submitted to
any third party or any Governmental Authority in connection with the
transactions contemplated by this Agreement, in each case subject to Applicable
Laws relating to the exchange of information.  In exercising the foregoing
right, each of

 

37

--------------------------------------------------------------------------------


 

the parties hereto agrees to act reasonably and as promptly as practicable. 
Each of Buyer and Seller commits to submit all required applications or notices
to the appropriate Governmental Authorities within 15 Business Days of the date
of this Agreement.  Each party hereto agrees that it will consult with the other
party hereto with respect to the obtaining of all material permits, consents,
approvals and authorizations of all third parties and Governmental Authorities
necessary or advisable to consummate the transactions contemplated by this
Agreement and each party will keep the other party appraised of the status of
material matters relating to completion of the transactions contemplated hereby.
To the extent necessary, Buyer and Seller shall cause their respective
Affiliates to take any action necessary in connection with the foregoing.

 

(b)         On or prior to Closing, Seller shall use commercially reasonable
efforts to cause substantially all of its mortgage brokers to consent to an
assignment of their existing broker agreements with Seller to Buyer and to
execute any document necessary to effectuate such assignment including an
addendum to the existing mortgage broker agreement between such broker and
Seller.

 

5.05  Disclosure.

 

Except as contemplated by the terms of this Agreement or as may otherwise be
required by law, Governmental Authority, Regulatory Authority or the rules and
regulations of each stock exchange upon which the securities of any party to
this Agreement are listed, neither Seller nor Buyer, nor any of their respective
Affiliates, will disclose to any Person not a party hereto (other than
Affiliates and Representatives, who shall be bound by this provision) the terms
of this Agreement.  Seller and Buyer agree to consult with each other prior to
issuing any press release relating to the transactions contemplated by this
Agreement.  Seller will not make or deliver any written communication with
borrowers or other customers of Seller or with Prospective Employees or Leave
Recipients related to the transactions contemplated hereby without the prior
consent of Buyer which consent shall not be unreasonably withheld.

 

5.06  No Solicitation.

 

Prior to the Closing only, Seller shall immediately cease and cause to be
terminated any activities, discussions or negotiations commenced prior to the
date of this Agreement with any parties other than Buyer with respect to the
sale of the Business as a whole.

 

5.07  Non-Competition Agreement.

 

For a period from the Closing Date until the third anniversary of the Closing
Date, Seller shall not in the United States (i) directly or indirectly, either
as a principal, partner, agent, manager, stockholder, director, officer,
employee, consultant or in any other capacity, enter into or conduct a business
that competes in the Business, other than the disposition of the Excluded Assets
to third parties in which no Key Employee has an ownership, employment or
consulting interest (the “Restricted Business”); provided,

 

38

--------------------------------------------------------------------------------


 

however, that passive ownership of less than 5% of the voting stock of any
corporate entity engaged in the Restricted Business shall not constitute a
violation hereof or (ii) acquire or enter into an agreement to acquire or merge
or consolidate with any corporation or other business entity whose primary
business on a consolidated or combined basis with all its Affiliates is the
Restricted Business.  Notwithstanding the foregoing, nothing in this
Section 5.07 shall be deemed to restrict any broker dealer or asset management
businesses or activities.

 

5.08  Non-Solicitation of Employees.

 

For the period from the Closing Date until the third anniversary of the Closing
Date, Seller shall not directly or indirectly solicit for employment, retain as
an independent contractor or consultant, induce to terminate employment with
Buyer or otherwise interfere with Buyer’s employment relationship with any
Transferred Employee as of the date of this Agreement; provided, however, that
this Section 5.08 shall not apply (a) if any such employee has been terminated
by Buyer or any of its Affiliates for any reason, or by Seller at Buyer’s
request or (b) if such employee is hired by a Seller as a result of a general
solicitation for employment in newspaper advertisements, websites or other media
of general solicitation not specifically targeted to employees of Buyer; or
(c) if Buyer indicates by written consent that this Section 5.08 shall not apply
to a specific employee.

 

5.09  Parent Guarantee.

 

To induce Buyer to enter into this Agreement, and to enter into and perform
various transactions contemplated hereby, for a period of three years from the
Closing Date, Parent absolutely, unconditionally and irrevocably guarantees to
Buyer and its successors and permitted assigns, the prompt and complete payment
and performance as and when due (whether at stated maturity, by acceleration or
otherwise), of all existing and future obligations of Seller to Buyer under,
pursuant to or in connection with Article X of this Agreement, provided that the
maximum liability of Parent with respect to such guarantee shall not exceed
$2,500,000 (the “Guaranteed Amount”), provided further that if during the
three-year period following the Closing Date the payment of sums from the Escrow
Amount is unavailable for immediate payment, for any reason, at the time at
which a payment under an indemnity claim made pursuant to the provisions set
forth in Article X of this Agreement would otherwise be required to be made
pursuant to the terms of the Escrow Agreement and such circumstances have not
arisen as a result of full or partial exhaustion of the Escrow Amount by
previous indemnity claims of Buyer, Buyer and its successors and permitted
assigns may instead pursue payment of such indemnity claim under this guarantee
to the extent of the Escrow Amount that is unavailable as a result of the
foregoing and in any case only up to a maximum of $7,500,000 (inclusive of the
Guaranteed Amount) cumulatively for such claims under such conditions (the
“Alternative Guaranteed Amount”).  Buyer shall make all claims against the
Guaranteed Amount or the Alternative Guaranteed Amount, as applicable, mutatis
mutandis in accordance with the procedures set forth in Section 10.05. Parent’s

 

39

--------------------------------------------------------------------------------


 

obligations hereunder are primary and not secondary and are unconditional and
shall not be affected by any other circumstance relating to the guarantee that
might otherwise constitute a legal or equitable discharge of or defense to this
guarantee (excluding the defense of payment, which is not waived).  This is a
guarantee of payment and not a guarantee of collection, and Parent agrees that
Buyer may resort to Parent for payment of any of the guarantee owed to it
whether or not Buyer shall have proceeded against Seller for any of the
obligations giving rise to the guarantee and whether or not Buyer has pursued
any other remedy available to it.  Buyer shall not be obligated to file any
claim relating to the guarantee in the event that Seller becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of Buyer to so
file shall not affect Parent’s obligations hereunder.

 

5.10  Pipeline Loans.

 

On the date that is one (1) Business Day prior to the Closing Date, Seller shall
deliver to Buyer a report of Seller’s Pipeline Loans as of such date prepared by
the Mortgage Industry Advisory Corporation.

 

5.11  Use of Name.

 

Seller, Holdco and Parent agree, for themselves and their Affiliates, that from
and after the Closing none of them will use the name “ClearPoint” or any
abbreviation of or derivation from that name or any name similar to it in any
form whatsoever, including in respect of advertising and promotional materials,
provided that Buyer hereby grants to Seller a limited license permitting Seller
to use the name “ClearPoint”, (i) during the term of the Transition Services
Agreement, strictly in connection with the services Seller shall provide to
Buyer pursuant to the Transition Services Agreement, (ii) in connection with
filings with Governmental Authorities and Regulatory Authorities and (iii) in
connection with the filing of Tax Returns.  Notwithstanding the foregoing, Buyer
acknowledges and agrees that nothing contained in this Agreement shall require
Seller to amend its certificate or articles of incorporation or similar
governing document to change its legal name.

 

ARTICLE VI

 

Employee Matters

 

6.01                        Employees and Service Crediting.

 

(a)         Offer of Employment with Buyer to Non-Key Employees.  Not later than
ten (10) days before the Closing Date, Buyer shall make a written offer of
employment to each Employee whom Buyer elects to employ and, subject to
subsection (c) below, to each Leave Recipient, and subject to Buyer’s
pre-employment background check.  Such offer shall include total cash
compensation until December 31, 2013 that is Comparable Cash Compensation, where
“Comparable Cash Compensation” means cash compensation that in the aggregate is
comparable to the total cash compensation

 

40

--------------------------------------------------------------------------------


 

(including, but not limited to, short-term and long-term bonus opportunities and
commission/incentives opportunities) provided by Seller to the relevant employee
as of the Closing.  Seller shall cooperate with and use reasonable efforts to
assist Buyer in its efforts to secure reasonably satisfactory employment
arrangements with the Prospective Employees.  Each Prospective Employee who
accepts an offer of employment with Buyer shall become an employee of Buyer on
the Closing Date, and shall be referred to herein as a “Transferred Employee”.

 

(b)         Seller Prospective Employees.  Seller shall furnish to Buyer an
updated list of all Employees on Seller payroll date up to the Closing.  The
list shall indicate each Employee’s name, hire date, job title, supervisor,
salary, and employment status.

 

(c)          Special Provisions for Leave Recipients.

 

(1)         With respect to any Prospective Employee who is not actively at work
on the Closing Date as a result of short-term disability leave, or other
approved personal leave (including, without limitation, military leave with
reemployment rights under federal law and leave under the Family Medical Leave
Act of 1993) (collectively, the “Leave Recipients”), Buyer will explain to Leave
Recipients Buyer’s intention to make an offer of employment in the manner
required by Section 6.01(a) contingent on such Prospective Employee’s return to
active status at the termination of such disability or approved leave of
absence, respectively, provided that he or she returns to active service before
the later of (A) the end of the Leave Period or (B) the date such employee’s
reemployment rights expire under Applicable Laws or under the Compensation and
Benefit Plans.  In no event shall a Leave Recipient exceed six (6) months of
leave from the Closing Date to be considered a Transferred Employee, subject to
Applicable Laws.

 

(2)         When the Leave Recipient returns to active status pursuant to the
terms of clause (1) above, such Leave Recipient shall be considered a
Transferred Employee (as defined above) and the following provisions shall
apply: (A) the Leave Recipient shall become eligible for coverage and benefits
under all employee benefit plans or programs maintained by Buyer under the same
terms and conditions that apply to other Transferred Employees; and (B) the
Leave Recipient’s period of leave shall be treated as a period of service under
the employee benefit plans and programs of Buyer to the same extent as if the
Leave Recipient had received benefits under a similar plan or was subject to a
similar policy of Seller except to the extent such service credit will result in
duplication of benefits to the Leave Recipient.

 

(d)         Recognition of Service. For purposes of eligibility, vesting, paid
time off entitlement and severance benefits under all employee compensation and
benefit plans of Buyer, each Transferred Employee shall receive full credit from
Buyer for all prior service properly credited under the Compensation and Benefit
Plans if and to the extent Buyer maintains comparable compensation and benefit
plans.  The schedule of service

 

41

--------------------------------------------------------------------------------


 

provided by Seller prior to closing may be conclusively relied upon by Buyer in
crediting service in accordance with this Section 6.01(d).  The Buyer shall
cause the applicable Buyer’s compensation and benefit plan to accept eligible
rollover distributions (as defined in Section 402(c)(4) of the Code and
inclusive of any outstanding participant loans) on behalf of the Transferred
Employee with respect to any account balances distributed on or after the
Closing Date by the applicable Compensation and Benefit Plan.  The distributions
and rollovers described herein shall comply with applicable law, and each party
shall make all filings and take any actions required of such party under
applicable law in connection therewith.  Seller agrees to fully vest each
Transferred Employee’s account in the Compensation and Benefit Plans effective
as of the Closing Date and, as directed by the Transferred Employee, transfer or
cause to be transferred their account balances to the specified Buyer’s
compensation and benefit plan.

 

(e)          Certain Severance Obligations.  Buyer and Seller acknowledge that
there are certain Employees whom Buyer is willing to employ for a short period
following the Closing to assist with the transition, but with respect to whom
Buyer does not desire to employ following the transition and would not offer to
employ if Buyer was subject to severance obligations with respect to such
Employees (each such Employee a “Designated Employee”).  Accordingly, Seller
will pay to Buyer (i) the Severance Benefits for each Designated Employee set
forth in Exhibit E, in the amounts set forth in Exhibit E and (ii) one-half
(1/2) of the Retention Bonuses required to retain each such Designated Employee
through the twenty-eight (28) day period after the Closing Date, in the amounts
set forth in Exhibit E. Such payments shall be made by Seller at the Closing
pursuant to Section 2.02(a).

 

(f)           Welfare Plans and Other Unfunded Plans.  Buyer shall offer
coverage under employer-sponsored medical and dental plans and agree to cause
each of such medical and dental plans that provides coverage to a Transferred
Employee to (A) waive any pre-existing conditions, waiting periods and actively
at work requirements under such plans, and (B) cause such plans to honor any
expenses (including any expenses paid for purposes of satisfying applicable
deductibles, co-insurance and maximum out-of-pocket limits) incurred by the
Transferred Employees and their beneficiaries under similar plans of Seller
during the portion of the calendar year prior to the Closing Date for purposes
of satisfying applicable deductible and maximum out-of-pocket expenses under
Buyer’s plans, if and to the extent Buyer maintains comparable plans.

 

(g)          Time Off.  On the Closing Date, Seller shall pay out to each
Transferred Employee an amount in cash equal to the time off benefits earned but
not yet used by such employee as of the Closing Date, if any.

 

(h)         WARN Act and Health Care Continuance Requirements.  Buyer shall be
responsible for providing or discharging any and all notifications, benefits,
and liabilities to Transferred Employees and Governmental Authorities required
by the WARN Act or by any other Applicable Law relating to plant closings or
employee separations or severance pay that are first required to be provided or
discharged on or after the Closing

 

42

--------------------------------------------------------------------------------


 

Date, including pre-closing notice or liabilities if actions by Buyer on or
after the Closing Date result in a notice requirement or liability under such
laws.  Upon Buyer’s reasonable request, during the period between the Effective
Time and Closing, Seller shall provide any notification described under the WARN
Act to any Prospective Employees identified by Buyer, in order to attempt to
minimize Buyer’s liability under the first sentence of this subsection.  Seller
shall be responsible for providing or discharging all such notifications,
benefits and liabilities to Employees whom Buyer elects not to hire.  Seller
shall sponsor and provide coverage under a group health plan (within the meaning
of Section 4980B(g)(2) of the Code) to each Employee or former employee of
Seller or a subsidiary of Seller (i) who immediately prior to the Closing (or,
in the case of a former employee, immediately prior to termination of
employment) provided services for Seller (including as a leased employee),
(ii) who is not employed by Buyer immediately after the Closing and (iii) to
whom Seller or Buyer is obligated to provide continued group health plan
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) on and after the Closing Date.  All employees involuntarily separated
from employment by Seller within 90 days of the Closing Date, the involuntary
separation of whom could result in a notice requirement covered by this Section,
shall be identified on a schedule to be prepared by Seller and submitted to
Buyer on the Closing Date.  Buyer and Seller shall cooperate with each other to
provide timely notice, if required, to any Governmental Authority of the
consummation of this Agreement and the related transfer of employees.  Seller
shall retain the obligations with respect to COBRA continuation coverage for all
Prospective Employees who are not Transferred Employees.

 

ARTICLE VII

 

Conditions To The Closing

 

7.01  Conditions to Each Party’s Obligation to Effect the Purchase.

 

The respective obligations of each of Seller and Parent, on the one hand, and
Buyer, on the other hand, to consummate the Purchase are subject to the
fulfillment or written waiver, at or prior to the Closing Date, of each of the
following conditions:

 

(a)         Regulatory Approvals.  All Governmental Authority approvals required
to consummate the transactions contemplated hereby will have been obtained and
will remain in full force and effect and all statutory waiting periods in
respect thereof will have expired.

 

(b)         No Injunction.  No Governmental Authority of competent jurisdiction
will have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary or permanent) which is in effect and prohibits consummation of the
transactions contemplated by this Agreement as a whole.

 

43

--------------------------------------------------------------------------------


 

7.02  Conditions to Obligation of Buyer.

 

The obligations of Buyer to consummate the Purchase are also subject to the
fulfillment or written waiver, at or prior to the Closing Date, of each of the
following conditions:

 

(a)         Representations and Warranties.  The representations and warranties
of Seller set forth in this Agreement will be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date (except that representations and warranties
that by their terms speak as of the date of this Agreement or some other date
will be true and correct in all material respects as of such date only) and
Buyer will have received certificates, dated the Closing Date, signed on behalf
of Seller to such effect; provided, however, that for purposes of determining
the satisfaction of this condition, no effect shall be given to any exception or
qualification in such representations and warranties relating to materiality or
Knowledge.

 

(b)         Performance of Obligations of Seller.  Seller will have performed in
all material respects all agreements, covenants and obligations required to be
performed by it under this Agreement at or prior to the Closing Date and Buyer
will have received certificates, dated the Closing Date, signed on behalf of
Seller to such effect.

 

(c)          Third Party Consents.  All material consents or approvals of all
Persons, other than Governmental Authorities, required for or in connection with
the execution, delivery and performance of this Agreement (including
consummation of the Purchase) will have been obtained and will be in full force
and effect; provided, however, that all consents and approvals listed in
Section 7.02(c) of the Seller’s Disclosure Letter and all consents and approvals
with respect to agreements listed in Section 7.02(c) of the Seller’s Disclosure
Letter must be obtained and in full force and effect.  Notwithstanding anything
in this section to the contrary, the required consents shall mean and include
consents by landlords and lessors to assignments of those Leases and consents by
landlords and lessors to those subleases to Buyer specifically identified in
Section 7.02(c) of the Seller’s Disclosure Letter.

 

(d)         MAE.  A Material Adverse Effect shall not have occurred.

 

(e)          Legal Opinions. Buyer shall have received legal opinions from
counsel to Seller dated the Closing Date and addressed to Buyer, in the forms
attached hereto as Exhibit G and Exhibit K.

 

(f)           Transition Services Agreement.  Seller and Buyer shall have
entered into the Transition Services Agreement.

 

(g)          Key Employees.  The Key Employees shall have entered into
Employment Agreements substantially in the form attached hereto as Exhibit D
simultaneously with the execution of this Agreement.

 

44

--------------------------------------------------------------------------------


 

(h)         Final Settlement Statement.  Seller shall have delivered the Final
Settlement Statement to Buyer at least one (1) Business Day prior to Closing.

 

7.03  Conditions to Obligations of Seller.

 

The obligations of Seller and Parent to consummate the Purchase are also subject
to the fulfillment or written waiver, at or prior to the Closing Date, of each
of the following conditions:

 

(a)         Representations and Warranties.  The representations and warranties
of Buyer set forth in this Agreement will be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date (except that representations and warranties
that by their terms speak as of the date of this Agreement or some other date
will be true and correct in all material respects as of such date only) and
Seller will have received a certificate, dated the Closing Date, signed on
behalf of Buyer to such effect; provided, however, that for purposes of
determining the satisfaction of this condition, no effect shall be given to any
exception or qualification in such representations and warranties relating to
materiality or Knowledge.

 

(b)         Performance of Obligations of Buyer.  Buyer will have performed in
all material respects all agreements, covenants and obligations required to be
performed by it under this Agreement at or prior to the Closing Date and Seller
will have received a certificate, dated the Closing Date, signed on behalf of
Buyer to such effect.

 

(c)          Third Party Consents. All material consents or approvals of all
Persons, other than Governmental Authorities, required for or in connection with
the execution, delivery and performance of this Agreement (including
consummation of the Purchase) will have been obtained and will be in full force
and effect; provided, however, that all consents and approvals listed in
Section 7.02(c) of the Seller’s Disclosure Letter and all consents and approvals
with respect to agreements listed in Section 7.02(c) of the Seller’s Disclosure
Letter must be obtained and in full force and effect.  Notwithstanding anything
in this section to the contrary, the required consents shall mean and include
consents by landlords to assignments of the leases and consents by landlords to
subleases to Buyer.

 

(d)         Consent of Warehouse Line Lenders.  Each of (i) the consent of each
of the Warehouse Line Lenders to the transactions contemplated by this
Agreement; and (ii) such agreements as are necessary to terminate the Warehouse
Line Guarantees and wind down the credit lines provided by the Warehouse Line
Lenders shall be in full force and effect.

 

45

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Termination

 

8.01  Termination.

 

This Agreement may be terminated and the transactions contemplated hereby may be
abandoned at any time prior to the Closing Date:

 

(a)         Mutual Consent.  By the mutual written consent of Seller and Buyer.

 

(b)         Breach.  By Seller or Buyer, by written notice, in the event of
either: (1) a breach in any material respect by the other party of any
representation or warranty contained herein, which breach cannot be cured or
which has not been cured within 30 days after the giving of written notice to
the breaching party of such breach, or (2) a breach in any material respect by
the other party of any of the covenants or agreements contained herein, which
breach cannot be cured or which has not been cured within 30 days after the
giving of written notice to the breaching party of such breach.

 

(c)          Delay.  By Seller or Buyer, by written notice, in the event that
the Purchase is not consummated by the first day of the month after the month in
which the six-month anniversary of execution of this Agreement occurs, except to
the extent that the failure of the Purchase then to be consummated arises out of
or results from the action or inaction of the party seeking to terminate
pursuant to this Section 8.01(c).

 

(d)         No Approval.  By Seller or Buyer, by written notice, in the event
the approval of any Governmental Authority required for consummation of the
transactions contemplated hereby will have been denied by final nonappealable
action of such Governmental Authority or if such Governmental Authority will
have issued an order, decree or ruling or taken any other action in effect
permanently restraining, enjoining or otherwise prohibiting consummation of the
transactions contemplated by this Agreement, and such order, decree, ruling or
other action will have become final and nonappealable, unless the failure to
obtain any such approval is not reasonably likely to have a Material Adverse
Effect on the Business.

 

8.02  Effect of Termination and Abandonment.

 

In the event of termination of this Agreement and the abandonment of the
Purchase pursuant to this Article VIII, no party to this Agreement will have any
liability or further obligation to any other party to this Agreement, except
(a) for obligations arising under Sections 5.02(b), 5.02(c) and 5.05, this
Section 8.02 and Article XI and (b) that termination will not relieve a
breaching party from liability for any willful breach of this Agreement giving
rise to such termination.

 

46

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Tax Matters

 

9.01  Tax Matters; Access.

 

(a)         Seller shall be liable for and shall pay any and all Taxes
applicable to the Business or the Purchased Assets attributable to periods (or
portions thereof) ending on the Closing Date.  Buyer shall be liable for and
shall pay all Taxes applicable to the Business or the Purchased Assets
attributable to periods (or portions thereof) beginning on the day following the
Closing Date.  Buyer and Seller agree to utilize, or cause their respective
Affiliates to utilize, the standard procedure set forth in Revenue Procedure
90-60 with respect to wage reporting.

 

(b)         Notwithstanding anything else in this Agreement to the contrary,
Seller agrees to pay on a timely basis all applicable transfer, sales, use,
recording, registration and other similar Taxes (excluding any income or similar
Taxes) (collectively, the “Transfer Taxes”) arising out of the sale of the
Purchased Assets and the Business to Buyer.  Buyer and Seller shall cooperate in
the preparation, execution and filing of all returns, questionnaires,
applications or other documents regarding any Transfer Taxes that become payable
in connection with the transactions contemplated by this Agreement.  Buyer and
Seller shall jointly participate in the defense and settlement of any audit of,
dispute with taxing authorities regarding, and any judicial or administrative
proceeding relating to the liability for Transfer Taxes incurred in connection
with this Agreement; provided, that neither Party shall settle any such audit,
examination or proceeding without the prior written consent of the other Party,
which consent shall not be unreasonably withheld.  Each Party shall bear its own
costs in participating in any such audit, examination or proceeding.

 

(c)          Seller or Buyer, as the case may be, shall reimburse any Tax paid
by one Party all or a portion of which is the responsibility of the other Party
in accordance with the terms of this Section 9.01.  Within a reasonable time
prior to the payment of any such Tax, the Party paying such Tax shall give
notice to the other Party of the Tax payable and the portion which is the
liability of each Party, although failure to do so will not relieve the other
Party from its liability hereunder.

 

(d)         Buyer shall promptly notify Seller in writing upon receipt by Buyer
of notice of any pending or threatened federal, state, local or foreign Tax
audits, examinations or assessments which may materially affect the Tax
liabilities which are the responsibility of Seller pursuant to this
Section 9.01.  Seller shall have the sole right to control any Tax audit or
administrative or court proceeding relating to Tax periods ending at the time of
or before the Closing, and to employ counsel of its choice at its expense.

 

(e)          After the Closing, each of Seller and Buyer shall, as reasonably
requested by the other party: (A) assist the other Party in preparing any Tax
Returns relating to the Business which such other Party is responsible for
preparing and filing; (B) cooperate

 

47

--------------------------------------------------------------------------------


 

fully in preparing for any audit of, or dispute with taxing authorities
regarding, and any judicial or administrative proceeding relating to, liability
for Taxes, in the preparation or conduct of litigation or investigation of
claims, and in connection with the preparation of financial statements or other
documents to be filed with any Governmental Entity, in each case with respect to
the Business or the Purchased Assets; (C) make available to the other and to any
Governmental Entity as reasonably requested all information, records, and
documents relating to Taxes relating to the Business or the Assets (at the cost
and expense of the requesting party); (D) provide timely notice to the other in
writing of any pending or threatened Tax audits or assessments relating to the
Business or the Assets for taxable periods for which the other Party is
responsible under this Section 9.01; and (E) furnish the other with copies of
all correspondence received from any taxing authority in connection with any Tax
audit or information request with respect to any Tax periods for which the other
is responsible under this Section 9.01.  Any information obtained pursuant to
this Section 9.01 or pursuant to any other Section hereof providing for the
sharing of information or review of any Tax Return or other schedule relating to
Taxes shall be kept confidential by the parties hereto, except to the extent
such information is required to be disclosed by law, regulation or judicial
order.

 

(f)           Taxes imposed on the Purchased Assets or Business for any taxable
period that includes (but does not end on) the Closing Date (a “Straddle
Period”), shall be prorated as of the Closing Date, with Seller liable for such
Taxes to the extent such items relate to the portion of the period through the
end of the Closing Date (the “Pre-Closing Period”).  In the case of any Straddle
Period, the amount of any Taxes based on or measured by income or receipts for
the Pre-Closing Period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date and the amount of other
Taxes that relates to the Pre-Closing Period shall be deemed to be the amount of
such Tax for the entire taxable period multiplied by a fraction the numerator of
which is the number of days in the taxable period ending on the Closing Date and
the denominator of which is the total number of days in such Straddle Period. 
Buyer shall prepare and timely file all Tax Returns required to be filed in
connection with the Business or the Purchased Assets for the Straddle Period
(such Tax Returns, the “Straddle Period Tax Returns”).  All such Straddle Period
Tax Returns shall be prepared and filed in a manner that is consistent with the
prior practice, except as required by the Applicable Law.  Buyer shall deliver
drafts of all such Straddle Period Tax Returns to Seller for their review at
least 10 days prior to the due date of any such Tax Return (taking into account
valid extensions) and shall notify Seller of Buyer’s calculation of Seller’s
share of the Taxes of the Business for the Straddle Period; provided, however,
that such drafts of any such Straddle Period Tax Returns and such calculations
of Seller’s share of the Tax liability for such Straddle Period shall be subject
to Seller’s review and approval, which approval shall not be unreasonably
withheld or delayed.  If Seller disputes any item on such Tax Return, they shall
notify Buyer (by written notice within 10 days of receipt of Buyer’s
calculation) of such disputed item (or items) and the basis for its objection. 
If Seller does not object by written notice within such period, Buyer’s
calculation of Seller share of the Taxes for the Straddle Period shall be deemed
to have been accepted and agreed upon, and final and conclusive, for all
purposes hereof.  The Parties shall act in

 

48

--------------------------------------------------------------------------------


 

good faith to resolve any such dispute prior to the date on which the Tax Return
is required to be filed.  If the Parties cannot resolve any disputed item, the
item in question shall be resolved by an independent auditor in accordance with
the standards set forth in this Section 9.01 and as promptly as practicable.  No
later than five (5) days prior to the filing of such Tax Return, Seller shall
pay Buyer in immediately available funds the amount of Seller’s share of the Tax
liability for the Straddle Period determined under this Section 9.01.  Subject
to the preceding sentence, Buyer shall pay or cause to be paid all Taxes due and
payable in respect of all such Straddle Period Tax Returns.

 

(g)          On or prior to the Closing Date, Seller will furnish to Buyer a
certificate, in the form acceptable to Buyer, stating, under penalties of
perjury, Seller’s taxpayer identification number, and that such Seller or
relevant Affiliate is not a foreign person in accordance with
Section 1445(b)(2) of the Code.

 

ARTICLE X

 

Indemnification

 

10.01  Indemnification.

 

(a)         Seller shall indemnify and hold harmless Buyer and its Affiliates,
each of their respective directors, officers, employees and agents, and each of
the respective heirs, executors, successors and assigns of any of the foregoing
(collectively, the “Buyer Indemnified Parties”) from and against any and all
Liabilities incurred by or asserted against any of Buyer Indemnified Parties in
connection with or directly or indirectly arising or resulting from:

 

(i)                                     any breach of any representation,
warranty or agreement made by, or on behalf of, Seller under this Agreement or
the Ancillary Agreements;

 

(ii)                                  any failure by Seller or Parent to duly
and timely perform or fulfill any of its covenants or agreements required to be
performed by Seller or Parent under this Agreement or the Ancillary Agreements;

 

(iii)                               any Tax or Lien for Taxes imposed upon any
of the Excluded Assets, any of the Excluded Liabilities or the Business, the
Purchased Assets or the Assumed Liabilities for any period on or prior to the
Closing Date and any audit or judicial or administrative proceedings or
determinations relating to such Taxes or such Liens;

 

(iv)                              any litigation, claims, actions, arbitrations
or investigations or other proceedings before any Governmental Authority pending
or

 

49

--------------------------------------------------------------------------------


 

threatened as of the Closing Date against Seller, Purchased Assets or Assumed
Liabilities;

 

(v)                                 any Excluded Assets;

 

(vi)                              any Excluded Liabilities, including, for the
avoidance of doubt, any acts occurring in connection with the origination, sale
or servicing of any Mortgage Loan consistent with the obligations and
requirements under the Correspondent Loan PSA, which are incorporated herein by
reference; and

 

(vii)                           the operation of the Business or ownership of
the Assets prior to the Effective Date, except for any liability under any
contract expressly assumed by Buyer, the performance of which was not due or
owing on or prior to the Effective Date.

 

provided, however, that any indemnification obligation under Sections
10.01(a)(i) and 10.01(a)(ii) shall be subject to the limitations provided in
Section 10.3 and there shall be excluded from the indemnification obligation any
Liabilities resulting from a fact or circumstance that constitutes a breach by
Buyer of any representation, warranty or agreement set forth in this Agreement.

 

(b)         If the Closing occurs, Buyer shall indemnify and hold harmless
Seller and Seller’s Affiliates, each of their respective directors, officers,
employees and agents, and each of the respective heirs, executors, successors
and assigns of any of the foregoing (collectively, the “Seller Indemnified
Parties”) from and against any and all Liabilities incurred by or asserted
against any of Seller Indemnified Parties in connection with or directly or
indirectly arising or resulting from:

 

(i)                                     any breach of any representation,
warranty or agreement made by, or on behalf of, Buyer under this Agreement;

 

(ii)                                  any failure by Buyer to duly and timely
perform or fulfill any of its covenants or agreements required to be performed
by Buyer under this Agreement or the Ancillary Agreements;

 

(iii)                               any Tax or Lien for Taxes imposed upon any
of the Purchased Assets, any of the Assumed Liabilities or the Business for any
period after the Closing Date and any audit or judicial or administrative
proceedings or determinations relating to such Taxes or such Liens;

 

(iv)                              any Assumed Liabilities;

 

(v)                                 any Purchased Assets; and

 

50

--------------------------------------------------------------------------------


 

(vi)                              the operation of the Business or the Purchased
Assets from and after the Closing Date.

 

provided, however, that any indemnification obligations under Sections
10.01(b)(i) and 10.01(b)(ii) shall be subject to the limitations provided in
Section 10.3 and there shall be excluded from the indemnification obligation any
Liabilities resulting from a fact or circumstance that constitutes a breach by
Seller of any representation, warranty or agreement set forth in this Agreement.

 

10.02  Survival Periods.

 

(a)         The obligations to indemnify and hold harmless the Buyer Indemnified
Parties and the Seller Indemnified Parties (collectively, the “Indemnified
Parties”) will survive the Closing (a) indefinitely with respect to the
representations and warranties contained in Sections 4.02(a) [organization,
standing and authority], 4.02(b) [corporate authority], 4.02(d)(1) [title to
purchased assets], 4.02(i) [no brokers], 4.03(a) [organization, standing and
authority], and 4.03(b) [corporate authority], (b) until 60 calendar days after
the expiration of all applicable statutes of limitation (including all periods
of extension, whether automatic or permissive) with respect to the matters
contained in Section 4.02(j) [taxes] and (c) until the third anniversary of the
Closing Date (the “Cut-Off Date”) in the case of all other representations and
warranties.  Notwithstanding the foregoing, any obligation in respect of a claim
for indemnity that is asserted in writing with reasonable specificity as to the
nature and, if then determinable, amount of the claim prior to the Cut-Off Date
shall survive past such date until finally resolved or settled.

 

(b)         No Action may be commenced or indemnification sought under this
Article X unless written notice, setting forth in reasonable detail the claimed
breach thereof, shall be delivered pursuant to Sections 10.05 and 11.01 to the
party against whom indemnification is sought (the “Indemnifying Party”) prior to
the Cut-Off Date.

 

(c)          For purposes of this Agreement, a party’s representations and
warranties shall be deemed to include such party’s Disclosure Letter and all
other documents or certificates delivered by or on behalf of such party in
connection with this Agreement.  No party’s rights hereunder (including rights
under this Article X) shall be affected by any investigation conducted by or any
knowledge acquired (or capable of being acquired) by such party at any time,
whether before or after the execution or delivery of this Agreement or the
Closing, or by the waiver of any condition to Closing.

 

10.03  Limitations on Indemnity.

 

(a)         The maximum liability of Seller and Parent under Sections
10.01(a) shall not exceed $7,500,000 in the aggregate.

 

(b)         Nothing in this Agreement shall in any way limit the obligations of,
an indemnifying party under Section 10.01 to pay all defense costs in respect of
third-party claims.

 

51

--------------------------------------------------------------------------------


 

(c)          Buyer agrees that the amount claimed in respect of each claim
asserted for indemnity under Section 10.01 and under the Escrow Agreement shall
be asserted by Buyer in good faith and shall bear a reasonable relationship to
the estimated Liabilities incurred or to be incurred by Buyer in respect of such
claim, to the extent that such amount is then determinable.  Following the
Closing and prior to the termination of the Escrow Agreement, all claims for
indemnity under Section 10.01(a) shall be paid first out of the Escrow Amount
pursuant to the terms of the Escrow Agreement and second out of the Guaranteed
Amount or Alternative Guaranteed Amount, as applicable, made available by Parent
pursuant to Section 5.09.

 

(d)         In no event shall any party be liable for any incidental,
consequential, indirect or special losses or damages (including, without
limitation, lost profits, lost revenues or loss of business), whether
foreseeable or not, whether occasioned by any failure to perform or the breach
of any representation, warranty, covenant or other obligation under this
Agreement for any cause whatsoever, other than such damages or losses awarded to
a third party.  Without limiting the general applicability of the foregoing, for
the purposes of the indemnification obligations of any party, the terms
“Liability” and “Damages” shall not include any of the incidental,
consequential, indirect or special losses or damages set forth in the preceding
sentence, other than such damages or losses awarded to a third party.

 

(e)          Notwithstanding the foregoing, the limitations on liability
contained in this Section 10.03 shall not apply to any claim for indemnity based
on any of Sections 4.02(a) [organization, standing and authority],
4.02(b) [corporate authority], 4.02(d)(1) [title to purchased assets],
4.02(i) [no brokers], 4.03(a) [organization, standing and authority],
4.03(b) [corporate authority], and Section 4.02(j) [taxes].

 

10.04  Exclusive Remedy.

 

Following the Closing, except for claims for fraud, indemnification pursuant to
the provisions of this Article X shall be the sole and exclusive remedy of the
parties and the claiming party shall not be entitled to any other monetary
remedy.

 

10.05  Notice and Determination of Claims.

 

If any Indemnified Party believes that it has sustained or incurred any
Liabilities for which it may be entitled to indemnification, such Indemnified
Party shall so notify the Indemnifying Party promptly in writing of any such
claim specifying the basis hereunder upon which the Indemnified Party’s claim
for indemnification is asserted.

 

10.06  Third-Party Claims.

 

(a)         If a claim by a third party (a “Third-Party Claim”) is made against
an Indemnified Party and if such Indemnified Party intends to seek indemnity
with respect thereto under this Article X, such Indemnified Party shall promptly
notify in writing the Indemnifying Party of such claims; provided that failure
to promptly notify the

 

52

--------------------------------------------------------------------------------


 

Indemnifying Party will not relieve the Indemnifying Party of any liability it
may have to the Indemnified Party, except to the extent that the Indemnifying
Party demonstrates that the defense of such Third Party Claim is prejudiced by
the indemnified party’s failure to give notice within such time period.

 

(b)         The Indemnifying Party shall have 30 days after receipt of such
notice to undertake, conduct and control, through counsel of its own choosing
and at its own expense, the settlement or defense thereof, and the Indemnified
Party shall cooperate with it in connection therewith; provided that the
Indemnifying Party shall permit the Indemnified Party to participate in such
settlement or defense through counsel chosen by such Indemnified Party (subject
to the consent of the Indemnifying Party, which consent will not be unreasonably
withheld), provided that the fees and expenses of such counsel shall be borne by
such Indemnified Party.  If the Indemnifying Party is reasonably contesting any
such claim, the Indemnified Party shall not pay or settle any such claim.  The
Indemnifying Party shall not enter into any settlement of the Third Party Claim
unless (A) there is no finding or admission of any violation of Applicable Law,
the sole relief provided is monetary damages that are paid in full by the
Indemnifying Party, and the Indemnified Party or its Affiliates shall have no
liability with respect to any compromise or settlement of such Third-Party
Claim, or (B) the Indemnified Party consents in writing to such settlement,
which consent is not to be unreasonably withheld.  If the Indemnified Party
withholds its consent to any proposed settlement, and the final resolution of
such Third Party Claim is less favorable than the proposed
settlement, Indemnified Party shall bear and pay all reasonable costs and
expenses incurred by the Indemnified Party following such refusal to settle and
any additional settlement or judgment costs.

 

(c)          If the Indemnifying Party does not notify the Indemnified Party in
writing within 30 days after the receipt of the Indemnified Party’s written
notice of a claim of indemnity hereunder that it elects to undertake the defense
thereof, the Indemnified Party shall have the right to contest, settle or
compromise the claim but shall not thereby waive any right to indemnity therefor
pursuant to this Agreement; provided that, in such event, the Indemnified Party
shall seek the prior consent of the Indemnifying Party to any such settlement,
which such consent will not be unreasonably withheld or delayed.

 

(d)         With respect to any Third-Party Claim subject to indemnification
under this Article X, (i) both the Indemnified Party and the Indemnifying Party,
as the case may be, shall keep the other party reasonably informed of the status
of such Third-Party Claim and any related proceedings at all stages thereof,
(ii) render to each other such assistance as they may reasonably require of each
other and to cooperate in good faith with each other in order to ensure the
proper and adequate defense of any Third-Party Claim and (iii) with respect to
any Third-Party Claim subject to indemnification under this Article X, cooperate
in such a manner as to preserve in full (to the extent possible) the
confidentiality of all confidential information and the attorney-client and
work-product privileges.

 

53

--------------------------------------------------------------------------------


 

ARTICLE XI

 

General Provisions

 

11.01                 Notices.

 

All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed given if delivered personally,
transmitted by facsimile (and telephonically confirmed), mailed by registered or
certified mail with postage prepaid and return receipt requested, or sent by
commercial overnight courier, courier fees prepaid, to the parties at the
following addresses:

 

(a)         if to Buyer, to it at:

 

Homeward Residential, Inc.
1000 Bishops Gate Boulevard, Suite 210
Mt. Laurel, NJ 08054
Attention:  Bruce P. Bowen 
E-Mail:  bruce.bowen@gohomeward.com
Facsimile:                 972-829-7213

 

with copies to:

 

Lowenstein Sandler LLP

251 Avenue of the Americas

7th Floor

New York, New York 10020

Attention:  Jonathan C. Wishnia 
Facsimile:  973-597-2543

 

(b)         if to Seller, to it at:

 

Gleacher & Company 
1290 Avenue of the Americas
New York, NY 10104
Attention:  Patricia Arciero-Craig   
Facsimile:  1-800-887-4129

 

with copies to:

 

Covington & Burling LLP

 

54

--------------------------------------------------------------------------------


 

The New York Times Building
620 Eighth Avenue 
New York, NY  
Attention:  Donald J. Murray

Jack S. Bodner

Facsimile:  1-212-841-1010

 

or to such other Person or address as either party shall specify by notice in
writing to the other party in accordance with this Section 11.01. All such
notices or other communications shall be deemed to have been received on the
date of the personal delivery or facsimile transmission (with telephone
confirmation) or on the third Business Day after the mailing or dispatch
thereof; provided that notice of change of address shall be effective only upon
receipt.

 

11.02  Amendment and Modification; Waiver.

 

(a)         This Agreement and the Disclosure Letter may not be amended except
by an instrument or instruments in writing signed and delivered on behalf of
each of the parties hereto.

 

(b)         At any time prior to the Closing Date, any party hereto which is
entitled to the benefits hereof may, by an instrument in writing, (i) extend the
time for the performance of any of the obligations or other acts of the other
party, (ii) waive any inaccuracy in the representations and warranties of the
other party contained herein or in any schedule hereto or in any document
delivered pursuant hereto and (iii) waive compliance with any of the agreements
of the other party or conditions contained herein.  Any agreement on the part of
a party hereto to any such extension or waiver shall be valid if set forth in an
instrument in writing signed and delivered on behalf of such party.

 

11.03  Entire Agreement.

 

This Agreement (including the Disclosure Letter and Exhibits (but excluding the
Ancillary Agreements)) constitute the entire agreement and supersede all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

 

11.04  Fees and Expenses.

 

Except as otherwise expressly provided herein, Seller shall be responsible for
all transfer and recording fees, costs with respect to delivery of the custodial
and other loan files and mortgage servicing records relating to the Pipeline
Loans and other related costs incurred by Seller in its performance of its
obligations under this Agreement, together with fees of Seller’s document
custodian, attorneys and accountants.  Buyer shall pay all data processing costs
incurred by Buyer in connection with this Agreement, and other related costs of
Buyer in its performance of its obligations under this Agreement, together with
fees of Buyer’s attorneys and accountants.

 

55

--------------------------------------------------------------------------------


 

11.05  Third Party Beneficiaries.

 

Nothing in this Agreement, express or implied, is intended to confer upon any
Person (including, without limitation, employees of Seller) other than the
parties hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

11.06  Assignment; Binding Effect.

 

This Agreement shall not be assigned by Seller (other than Seller may assign any
right to payment until payment of the Final Purchase Price hereto) without the
prior written consent of Buyer; provided, however, that this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns.  This Agreement may not be assigned
by Buyer, except to any Affiliate of Buyer or to an entity that acquires the
origination business of Buyer.

 

11.07  Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed entirely
within the State of New York, without regard to the conflicts of law principles
of the State of New York.

 

11.08  Waiver of Jury Trial.

 

Each party hereto acknowledges and agrees that any controversy which may arise
under this Agreement is likely to involve complicated and difficult issues, and
therefore each such party hereby irrevocably and unconditionally waives any
right such party may have to a trial by jury in respect of any litigation
directly or indirectly arising out of or relating to this Agreement, or the
transactions contemplated by this Agreement.  Each party certifies and
acknowledges that (a) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (b) each party
understands and has considered the implications of this waiver, (c) each party
makes this waiver voluntarily, and (d) each party has been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 11.08.

 

11.09  Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument.

 

56

--------------------------------------------------------------------------------


 

11.10  Severability.

 

The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof.  If any provision of this Agreement, or the
application thereof to any person or entity or any circumstance, is found by a
court or other Governmental Authority of competent jurisdiction to be invalid or
unenforceable, (a) a suitable and equitable provision will be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
persons, entities or circumstances will not be affected by such invalidity or
unenforceability, nor will such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

11.11  Affiliates of Buyer.

 

To the extent that this Agreement obligates any Affiliate of Buyer either to
take or to refrain from taking certain actions, Buyer shall cause such Affiliate
to comply with such covenant.

 

*                   *                   *

 

[The next page is a signature page.]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf by their respective officers hereunto duly authorized.

 

 

Seller:

 

 

 

CLEARPOINT FUNDING, INC.

 

 

 

 

 

By:

/s/ Greg O’Connor

 

 

Name: Greg O’Connor

 

 

Title: Chief Operating Officer

 

 

 

Holdco:

 

 

 

DESCAP MORTGAGE FUNDING, LLC.

 

 

 

 

 

By:

/s/ Ronald DiPasquale

 

 

Name: Ronald DiPasquale

 

 

Title: Chief Executive Officer

 

 

 

 

 

Parent:

 

 

 

GLEACHER & COMPANY, INC.

 

 

 

 

 

By:

/s/ John Griff

 

 

Name: John Griff

 

 

Title: Chief Operating Officer

 

 

 

 

 

Buyer:

 

 

 

HOMEWARD RESIDENTIAL, INC.

 

 

 

By:

/s/ Barry Biltz

 

 

Name: Barry Biltz

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------